Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED IN THIS
EXHIBIT WITH “*****”.

 

 

Mobility Network General Agreement

 

No. 20131116.001.C

 

Between

 

Goodman Networks, Inc.

 

And

 

AT&T Mobility LLC

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Mobility Network General Agreement

TABLE OF CONTENTS

 

 

 

 

 

1.0 Preamble

6

1.1 Preamble

6

1.2 Scope of Agreement

6

1.3 Term of Agreement

6

2.0 Definitions

7

2.1 Acceptance

7

2.2 Acceptance Date

7

2.3 Affiliate

7

2.4 Agreement

7

2.5 Base Driver or Driver

7

2.6 Customer Information

7

2.7 Deliverable

8

2.8 Delivery Date or Completion Date

8

2.9 Delivery or Completion

8

2.10 Documentation

8

2.11 Information

9

2.12 Intellectual Property Rights

9

2.13 Laws

9

2.14 Material

9

2.15 Non-Service Affecting Defect

9

2.16 OEM

9

2.17 Order

10

2.18 Project Quote (formerly OOM)

10

2.19 Project Site or Site

10

2.20 Service Affecting Defect

10

2.21 Service(s)

10

2.22 Special Projects

10

2.23 Special Terms and Conditions

10

2.24 Specifications

11

2.25 Subcontractor

11

2.26 Suspend a Site, Suspend or Suspension

11

2.27 Work

11

2.28 Work Authorization (WA)

11

2.29 Writing or Written

11

3.0 General Terms

12

3.1 Affiliate

12

3.2 Amendments and Waivers

12

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

2

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Mobility Network General Agreement

TABLE OF CONTENTS

 

3.3 Anticipated Delays in Delivery and Performance

12

3.4 Anticorruption Laws

13

3.5 Assignment and Delegation

13

3.6 Compliance with Laws

14

3.7 Conflict of Interest

14

3.8 Construction and Interpretation

15

3.9 Cumulative Remedies

15

3.10 Delivery, Performance and Acceptance

15

3.11 Drivers

17

3.12 Entire Agreement

17

3.13 Force Majeure

17

3.14 Government Contract Provisions

18

3.15 Governing Law

20

3.16 Indemnity

20

3.17 Information

22

3.18 Infringement

25

3.19 Insurance

30

3.20 Invoicing and Payment

33

3.21 Labor Disputes

34

3.22 Licenses and Patents

34

3.23 Limitation of Damages

34

3.24 Material and Services Furnished by Contractor and AT&T

34

3.25 Most Favored Customer

35

3.26 Non-Exclusive Market

35

3.27 Notices

35

3.28 Offshore Work Prohibited

36

3.29 Order of Precedence

36

3.30 Orders

37

3.31 Ownership of Paid-For Development, Use and Reservation of Rights

37

3.32 Publicity

39

3.33 Records and Audits

40

3.34 Reporting Defects

42

3.35 Severability

43

3.36 Supplier Citizenship and Sustainability

43

3.37 Survival of Obligations

43

3.38 Taxes

44

3.39 Termination and Suspension

46

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

3

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Mobility Network General Agreement

TABLE OF CONTENTS

 

3.40 Third Party Administrative Services

48

3.41 Third Party Beneficiaries

48

3.42 Title and Risk

49

3.43 Title To Material Furnished by AT&T

49

3.44 Transaction Costs

50

3.45 Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

50

3.46 Warranty

51

3.47 Work Authorizations

53

3.48 Work Done By Others

53

4.0 Special Terms

53

4.1 Access

53

4.2 AT&T Contractor Information Security Requirements (CISR)

54

4.3 Background Checks

55

4.4 Clean Up

56

4.5 Contractor`s Audited Financial Statements

56

4.6 Contractor's Information

57

4.7 Contractor Personnel Information

57

4.8 Contractor's Use of Landlord or Customer Lines/Phone Service

57

4.9 Damage to Property

57

4.10 Electronic Data Interchange (EDI)

58

4.11 Emergency Work

59

4.12 Hazardous Material and Regulated Substances

59

4.13 Identification of Contractor`s Personnel and Equipment

62

4.14 Independent Contractor

62

4.15 Inspection of Material

63

4.16 Inspection of Work

63

4.17 Notification of Injury or Damage

63

4.18 Previous Services for AT&T

64

4.19 Protection of Property

64

4.20 Releases Void

64

4.21 Right to Complete Work

64

4.22 Safety Management

65

4.23 Subcontractors

65

4.24 Technical Support

66

4.25 Testimony

66

5.0 Execution of Agreement

66

5.1 Transmission of Original Signatures and Executing Multiple Counterparts

66

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

4

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Mobility Network General Agreement

TABLE OF CONTENTS

 

Appendices

68

Appendix G - Prime Contractor MBE/WBE/DVBE Participation Plan

68

Appendix H - MBE/WBE/DVBE Results Report

72

Appendix M - AT&T Contractor Information Security Requirements (CISR) - v5.1,
Sept. 2012)

73

 

 

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

5

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

 

 

1.0 Preamble

1.1 Preamble

This Agreement is between Goodman Networks, Inc., a Texas corporation
(hereinafter referred to as “Contractor”), and AT&T Mobility LLC, a Delaware
limited liability company (hereinafter referred to as “AT&T”), each of which may
be referred to in the singular as a “Party” or in the plural as the “Parties.”

1.2 Scope of Agreement

Subject to the terms and conditions of this Agreement, Contractor shall provide
to AT&T the Material and Services described in subordinate agreements between
the Parties pursuant to and in conformance with Orders submitted by AT&T.  The
applicable price for the Material and Services will be as agreed to in such
subordinate agreements or Orders.  Contractor agrees that the Material and
Services shall strictly conform to the Specifications contained in such
subordinate agreements or Orders.  Before any Orders may be submitted by AT&T,
the Parties must enter into such a subordinate agreement containing the
applicable descriptions, prices and Specifications for the Material and Services
to be ordered by AT&T.  As more fully set forth in Section 3.12 below titled
“Entire Agreement”, Orders issued hereafter by AT&T to Contractor for site
acquisition Services shall be governed by the provisions of this Agreement,
together with Site Acquisition Subordinate Agreement No. 20131116.001.C.001, and
Orders for construction Services shall continue to be governed by Agreement No.
20110823.066.C and any applicable subordinate agreement thereunder.

1.3 Term of Agreement

a.

After all Parties have signed, this Agreement shall be effective on the last
date signed by a Party (“Effective Date”) and, unless terminated as provided in
this Agreement, shall remain in effect for a term expiring on August 31, 2016
(the “Initial Term”).

b.

After the Initial Term, AT&T shall have the option to extend the term for
additional periods of up to twelve (12) months each by giving Contractor written
notice at least forty-five (45) days prior to the expiration of the Initial Term
or any extended Term.  The termination or expiration of this Agreement shall not
affect the obligations of either Party to the other Party pursuant to any Order
previously executed hereunder, and the terms and conditions of this Agreement
shall continue to apply to such Order as if this Agreement had not been
terminated.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

6

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

2.0 Definitions

2.1 Acceptance

“Accept” or “Acceptance” means AT&T’s acceptance of the Material and Services
ordered by AT&T and provided by Contractor, as specified in Section, Delivery,
Performance and Acceptance.  AT&T’s Acceptance shall occur no earlier than
Contractor’s Delivery of Material and Services in strict compliance with the
Specifications, Requirements and General Notes.

2.2 Acceptance Date

“Acceptance Date” means sixty (60) days after the Work is completed, unless AT&T
rejects the Work before the end of the sixty (60) day period.  “Work” is defined
below.

2.3 Affiliate

“Affiliate” means a business association that has legal capacity to contract on
its own behalf, to sue in its own name, and to be sued, if and only if either
(a) such business association owns, directly or indirectly, a majority interest
in AT&T (its “parent company”), (b) a thirty percent (30%) or greater interest
in such business association is owned, either directly or indirectly, by AT&T or
its parent company, or (c) such business association is any of those certain
rural local telephone companies that are parties to that certain Joint Operating
Agreement dated as of September 28, 2000, pursuant to which AT&T Mobility LLC
and such telephone companies jointly conduct their respective wireless
operations within MTA 006.

2.4 Agreement

“Agreement” means the written agreement between the Parties as set forth in this
document and the attached appendices and shall include the terms of such other
documents as are incorporated by express reference in this document and the
attached appendices.

2.5 Base Driver or Driver

“Base Driver” or “Driver” is a pre-defined unit of Services. All activities will
be assigned on the basis of Drivers with pre-negotiated pricing.  Associated
inclusions and exclusions of the Drivers are identified in the applicable
subordinate agreement.

2.6 Customer Information

“Customer Information” includes, but is not limited to, customer name, address,
phone number, any customer or employee personal information, credit card and
credit related information, health

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

7

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

or financial information, authentication credentials, information concerning a
customer’s calling patterns, unlisted customer numbers, any other information
associated with a customer or with persons in the household of a customer, and
any information available to AT&T and/or its suppliers by virtue of AT&T’s
relationship with its customers as a provider of telecommunications, Internet,
information or other services, including the quantity, technical configuration,
location, type, destination, and amount of use of telecommunications or other
services subscribed to, and information contained on the telephone bills of
AT&T’s customers pertaining to telephone exchange service, telephone toll
service or other services received by a customer of AT&T.

2.7 Deliverable

“Deliverable” means any and all deliverables set forth in this Agreement or a
subordinate agreement, Order or statement of work, which are to be provided by
Contractor to AT&T pursuant to an Order or statement of work. Deliverables
include, but are not limited to, any reports, data, designs, plans,
specifications, models, prototypes, performance requirements and/or
Documentation delivered pursuant to this Agreement.

2.8 Delivery Date or Completion Date

“Delivery Date” or “Completion Date” means the date on which the Parties agree
Contractor is scheduled in this Agreement or an applicable subordinate agreement
or Order to complete its Delivery of Material and Completion of Services, as
applicable.

2.9 Delivery or Completion

“Delivery” or “Completion” means Contractor’s obligation to provide Material and
Services that strictly conform to the Specifications, Requirements and General
Notes.  Contractor completes Delivery of Material or Completion of Services: (i)
upon AT&T’s possession of the Material if Contractor is not required to provide
additional Services, such as installation, (ii) upon completing such additional
Services, if Contractor is required to provide such Services in connection with
providing Material, or (iii) for Services, upon completing the provision of
Services.  Notwithstanding the above, Delivery and Completion shall not be
deemed to have occurred until Contractor causes the Material and Services to
strictly conform to the Specifications, Requirements and General Notes.

2.10 Documentation

“Documentation” means all documentation including user instructions, training
materials and, if applicable, the source code for Software.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

8

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.11 Information

“Information”, with respect to a Party, means all confidential, proprietary or
trade secret information, including discoveries, ideas, concepts, know-how,
techniques, processes, procedures, designs, specifications, strategic
information, proposals, requests for proposals, proposed products, drawings,
blueprints, tracings, diagrams, models, samples, flow charts, data, computer
programs, marketing plans, Customer Information (including Internet activities,
history, and/or patterns of use), employee personal information, health or
financial information, authentication credentials, and other technical,
financial or business information, whether disclosed in writing, orally, or
visually, in tangible or intangible form, including in electronic mail or by
other electronic communication.

2.12 Intellectual Property Rights

“Intellectual Property Rights” means all patents (including all reissues,
divisions, continuations, and extensions thereof) and patent applications, trade
names, trademarks, service marks, logos, trade dress, copyrights, trade secrets,
mask works, rights in technology, know-how, rights in content (including
performance and synchronization rights), or other intellectual property rights
that are in each case protected under the Laws of any governmental authority
having jurisdiction.

2.13 Laws

“Laws” includes all statutes, ordinances, regulations, orders, administrative
rules and codes of any jurisdiction applicable to this Agreement.

2.14 Material

“Material” means a unit of equipment, apparatus, components, tools, supplies,
material, structures, "as built" drawings, or documentation, including third
party Material provided or furnished by Contractor, used in connection with the
Services provided hereunder. Material shall be deemed to include any replacement
parts.

2.15 Non-Service Affecting Defect

“Non-Service Affecting Defect” means any incorrect or incomplete Deliverable
that does not create a safety hazard, does not prevent the Site from operating
as designed and does not prevent subsequent work required for “on-air” operation
from taking place.

2.16 OEM

“OEM” means original equipment manufacturer.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

9

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.17 Order

“Order” means such paper or electronic records (a) as AT&T may send to
Contractor for the purpose of ordering Material and Services hereunder, or (b)
as the Parties may execute for the purpose of ordering Material and Services
hereunder.

2.18 Project Quote (formerly OOM)

“Project Quote” (formerly “OOM”) means Contractor’s professional and informed
written proposal to identify all costs that will be incurred to complete the
Work for a proposed Project.

2.19 Project Site or Site

“Project Site” or “Site” means the physical location where Work is to be
delivered.

2.20 Service Affecting Defect

“Service Affecting Defect” means any incorrect or incomplete Deliverable that,
if not corrected or completed, may be a safety hazard to persons having access
to the Site, will inhibit proper operation of the Site, or prevents subsequent
work required for “on-air” operation from taking place.

2.21 Service(s)

“Services” means any labor or service provided in connection with this Agreement
or any subordinate agreement or Order, including any Documentation or material
provided in connection with the Services that is not otherwise Material as
defined herein.

2.22 Special Projects

“Special Projects” means venue (e.g. stadiums, concert halls) Sites, distributed
antennae system projects, cell on wheel deployments, tower lighting, and any
other special work or projects that, in the sole discretion of AT&T, are not
adequately scoped by existing Drivers.

2.23 Special Terms and Conditions

“Special Terms and Conditions” means written terms and conditions that are (a)
different from or additional to the terms and conditions set forth in this
Agreement or an applicable subordinate agreement, (b) specially negotiated by
the Parties in reference to an Order, (c) expressed in an Order or incorporated
by reference to a document attached to an Order, such as a scope of work or
statement of work, and (d) executed by both Parties.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

10

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.24 Specifications

“Specifications” means (i) Contractor’s applicable specifications, requirements
and descriptions, including any warranty statements, and (ii) AT&T’s
specifications, applicable Original Equipment Manufacturer (“OEM”)
specifications, applicable AT&T standard documents, requirements and
descriptions specified in, or attached to, this Agreement or an applicable
subordinate agreement or Order, or otherwise agreed to in writing between the
Parties, which shall control over any inconsistency with Contractor’s
specifications, requirements and descriptions.

2.25 Subcontractor

“Subcontractor” or “subcontractor” means any person or entity (including an
agent) supplying labor or materials to perform any or all of Contractor’s
obligations under this Agreement, including any person or entity at any tier of
subcontractors, and shall not be limited to those persons or entities with a
direct relationship with Contractor.

2.26 Suspend a Site, Suspend or Suspension

“Suspend a Site”, “Suspend” or “Suspension” means Contractor shall stop work on
a Site and not incur additional costs against the Site, the Order is left in
place but the Completion Date is Suspended until AT&T notifies Contractor to
resume work or AT&T terminates the Order.

2.27 Work

“Work” means all or any portion, as the case may be, of the Material and
Services that Contractor is supplying pursuant to this Agreement.

2.28 Work Authorization (WA)

“Work Authorization” or “WA” means a type of driver identifying Work to be
performed by Contractor where the Work and/or Material required for the
completion of the Order is not included in the current list of Base Drivers.

2.29 Writing or Written

“Writing” or “Written” (whether or not capitalized) means a tangible document
with an original signature or an electronic transmission of data pursuant to the
Electronic Data Interchange ("EDI") Section of this Agreement.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

11

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.0 General Terms

3.1 Affiliate

An Affiliate may transact business under this Agreement and place Orders with
Contractor that incorporate the terms and conditions of this
Agreement.  References to “AT&T” herein are deemed to refer to an Affiliate when
an Affiliate places an Order with Contractor under this Agreement, or when AT&T
places an Order on behalf of an Affiliate, or when an Affiliate otherwise
transacts business with Contractor under this Agreement.  An Affiliate is solely
responsible for its own obligations, including all charges incurred in
connection with such an Order or transaction.  Nothing in this Agreement is to
be construed to require AT&T to indemnify Contractor, or otherwise assume
responsibility, for any acts or omissions of an Affiliate, nor is anything in
this Agreement to be construed to require any Affiliate to indemnify Contractor,
or to otherwise assume any responsibility, for the acts or omissions of AT&T or
any other Affiliate.

3.2 Amendments and Waivers

a.

The Parties may not amend this Agreement or an Order except by a written
agreement of the Parties that identifies itself as an amendment to this
Agreement or such Order and is signed by both Parties, or as otherwise expressly
provided below in this Section.  No waiver of any right or condition is
effective unless given in writing and signed by the Party waiving such right or
condition.  No delay or omission by either Party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any Party of any breach, condition or covenant shall
not be construed to be a waiver of any succeeding breach or condition or of any
other covenant.  All waivers must be in writing and signed by the Party waiving
its rights.

b.

AT&T’s project manager may, at any time, make changes to the scope of Work,
which shall be confirmed in writing, and Contractor shall not unreasonably
withhold or condition its consent.  An equitable adjustment shall be made to the
charges if such change to the scope substantially affects the time of
performance or the cost of the Work to be performed under this Agreement.  Such
cost adjustment shall be made on the basis of the actual cost of the Work,
unless otherwise agreed in writing.

3.3 Anticipated Delays in Delivery and Performance

If Contractor becomes aware of any event or circumstance that causes Contractor
to anticipate a reasonably certain delay in its performance of its obligations
beyond the Delivery Date scheduled in the Order, Contractor shall immediately
notify AT&T of the event or circumstance and the length of the anticipated
delay.  If the events or circumstances causing the anticipated delay are not

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

12

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

attributable to any failure of AT&T, then AT&T may terminate the Order without
liability to Contractor after receipt of such notification.  If the events or
circumstances may be attributable to the fault of AT&T, to any extent, and the
notice required by this Section fails to so attribute them, or if Contractor
fails to give such notice, then such failure bars any claim or defense of
Contractor based on the fault of AT&T.  If for any reason AT&T does not
terminate such Order after receipt of a notice under this Section, then AT&T and
Contractor shall negotiate in good faith to modify the Order so as to extend the
Delivery Date.  If the Parties fail to reach

agreement on an extended Delivery Date after negotiating for a reasonable time,
or if Contractor fails to meet an extended Delivery Date, AT&T may terminate the
Order without liability

3.4 Anticorruption Laws

Contractor hereby represents and warrants that the employees, temporary workers,
agents, consultants, partners, officers, directors, members or representatives
of Contractor and its Subcontractors, if any, performing Services or other
activities under this Agreement (each and any of the foregoing individuals, for
the purpose of this Section, a “Contractor Representative”) shall comply with
the US Foreign Corrupt Practices Act and all applicable anticorruption laws
(including commercial bribery laws).  Contractor Representatives shall not
directly or indirectly pay, offer, give, promise to pay or authorize the payment
of any portion of the compensation received in connection with this Agreement or
any other monies or other things of value in connection with its performance to
a Government Official, as such term is defined below, to obtain or retain
business or secure any improper advantage nor shall it permit such actions by a
third party in connection with this Agreement. For purposes of this Section,
“Government Official” means: (i) an officer or employee of any government or any
department, agency, or instrumentality thereof, including government-owned or
government-controlled commercial entities; (ii) an officer or employee of a
public international organization; (iii) any person acting in an official
capacity for or on behalf of any government or department, agency, or
instrumentality or public international organization; (iv) any political party
or official thereof; (v) any candidate for political office; or (vi) any other
person, individual or entity at the suggestion, request or direction or for the
benefit of any of the above-described persons or entities.

3.5 Assignment and Delegation

Neither Party may assign, delegate, or otherwise transfer its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Party, except as follows: Without
securing the consent of Contractor, AT&T may assign its rights, or delegate its
duties, or both, in whole or in part, to any present or future Affiliate of
AT&T; to any lender providing financing to AT&T; or to any third party that
assumes the operation of or otherwise acquires any

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

13

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

substantial portion of the business of AT&T affected by this Agreement or an
Order; and Contractor may subcontract its performance subject to the Section
herein entitled “Work Done by Others”.  Each Party may assign its right to
receive money due hereunder, but any assignment of money will be void to the
extent (i) the assignor fails to give the non- assigning Party at least thirty
(30) days prior written notice, or (ii) the assignment purports to impose upon
the non-assigning Party additional costs or obligations in addition to the
payment of such money, or (iii) the assignment purports to preclude AT&T from
dealing solely and directly with Contractor in all matters pertaining to this
Agreement. Any assignment, delegation or transfer for which consent is required
hereby and which is made without such consent given in writing will be void.

3.6 Compliance with Laws

Contractor shall comply with all Laws attendant upon Contractor’s performance
under this Agreement and AT&T’s or its customers’ utilization of the Materials
and/or Services. Contractor shall procure all approvals, bonds, certificates,
insurance, inspections, licenses, and permits that such Laws require for the
performance of this Agreement.  Contractor shall create and maintain any
necessary records, provide any certificate, affidavit or other information or
documentation requested or as otherwise required by AT&T: (a) to show compliance
by Contractor and its Subcontractors with Laws; (b) necessary for AT&T to comply
or otherwise establish AT&T’s compliance with Laws; or (c) to allow AT&T to
timely respond to any complaints, filings, or other proceedings.

3.7 Conflict of Interest

Contractor represents and warrants that no officer, director, employee or agent
of AT&T has been or will be employed, retained or paid a fee, or otherwise has
received or will receive, any personal compensation or consideration, by or from
Contractor or any of Contractor’s officers, directors, employees or agents in
connection with the obtaining, arranging or negotiation of this Agreement or
other documents entered into or executed in connection with this Agreement.

Contractor shall not offer or give gratuities in the form of gifts,
entertainment, concessions, or otherwise to AT&T or its employees or
representative(s), or any person related by blood or marriage to such
individuals for the express or implied purpose of obtaining an Order or contract
or securing favorable treatment with respect to the awarding, amending, or
administration of such Order or contract, or in the inspection or acceptance of
the services to be performed thereunder.  Contractor shall not engage in any
conduct which will constitute or appear to constitute a conflict of interest
between Contractor’s responsibility to AT&T under this contract and Contractor’s
responsibility to any person, business, or other entity with which Contractor
may have had any dealings.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

14

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.8 Construction and Interpretation

a.

This Agreement has been prepared jointly and has been the subject of arm’s
length and careful negotiation.  Each Party has been given the opportunity to
independently review this Agreement with legal counsel and other consultants,
and each Party has the requisite experience and sophistication to understand,
interpret and agree to the particular language of its provisions.  Accordingly,
the drafting of this Agreement is not to be attributed to either Party.

b.

Article, Section and paragraph headings contained in this Agreement are for
reference purposes only and are not to affect the meaning or interpretation of
this Agreement. The word “include” in every form means to include without
limitation by virtue of enumeration and a derivative of a defined term shall
have the meaning appropriate to the context of its use. Whenever this Agreement
refers to a consent or approval to be given by either Party, such consent or
approval is effective only if given in writing and signed by the Party giving
approval or consent. The use of singular words includes the plural and vice
versa.

3.9 Cumulative Remedies

The rights and remedies of the Parties set forth in this Agreement are not
exclusive of, but are cumulative to, any rights or remedies now or subsequently
existing at law, in equity, by statute or otherwise, except in those cases where
this Agreement or an Order specifies that a particular remedy is sole or
exclusive, but neither Party may retain the benefit of inconsistent
remedies.  No single or partial exercise of any right or remedy with respect to
one breach of this Agreement or any Order precludes the simultaneous or
subsequent exercise of any other right or remedy with respect to the same or a
different breach.

3.10 Delivery, Performance and Acceptance

a.

Contractor acknowledges the competitive telecommunications marketplace in which
AT&T operates and understands that AT&T’s business requires prompt Delivery of
Material and provision of Services by the specified Delivery Dates. Therefore,
the Parties agree that dates for Delivery of Material and Services are firm,
time is of the essence, and Contractor will complete such Delivery in strict
conformance with the Specifications.

b.

If Material or Services are not in strict compliance with the Specifications,
AT&T shall so notify Contractor and provide Contractor an opportunity to cause
such Material or Services to strictly comply with the Specifications.
Notwithstanding AT&T’s Acceptance, AT&T retains the right to revoke Acceptance
pursuant to Uniform Commercial Code Section 2-

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

15

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

608. In no event shall Acceptance be deemed to occur prior to the date
Contractor completes its Delivery of Material or Completion of Services.

c.

Contractor shall respond and begin making required corrections or replacement
within four (4) hours of:

i.

AT&T's notification, written or otherwise, to Contractor that the Material or
Services do not strictly comply with the Specifications and that such
non-compliance is a Service Affecting Defect; or

ii.

the date and time that Contractor becomes aware of a Service Affecting Defect if
not notified by AT&T.

d.

Contractor shall respond and begin making required corrections or replacement
within ***** (*****) hours of:

i.

AT&T's notification, written or otherwise, to Contractor that the Material or
Services do not strictly comply with the Specifications, and that such
non-compliance is a Non-Service Affecting Defect; or

ii.

the date and time that Contractor becomes aware of a Non-Service Affecting
Defect if not notified by AT&T.

e.

Contractor shall diligently pursue the corrections required pursuant to
subsections c and d above until completion.

f.

If Contractor fails to make any required corrections or replacements within
***** (*****) calendar days after being requested to do so by AT&T, then AT&T
may perform the Work itself or have a third party perform the Work and, at
AT&T's option, either (a) charge the cost for such corrections or replacements
to Contractor, or (b) deduct the cost for such corrections or replacements from
any amounts due Contractor for Material or Services.  AT&T shall have no
obligation to Accept or pay for any Material or Services which it determines, in
its sole discretion, does not conform to the Specifications established in this
Agreement or an applicable subordinate agreement or Order.  If Material and
Services that are found to be unsatisfactory to AT&T have not been corrected or
replaced by Contractor within ***** (*****) calendar days from AT&T's written
notice, then AT&T may, in addition to all other rights and remedies provided by
law or this Agreement, terminate this Agreement and/or any affected Order
without liability to Contractor.

g.

If AT&T advises Contractor of, or Contractor becomes aware of a landlord
complaint, Contractor shall respond to the landlord complaint within *****
(*****) hours, shall

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

16

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

commence any required corrections promptly, and shall diligently pursue the same
until completion.

3.11 Drivers

Each subordinate agreement hereunder shall contain a comprehensive list of Work
functions thereunder, each defined with Work content inclusions and exclusions.
Drivers shall serve as the preferred method for creating Project Quotes.
Contractor agrees to use Drivers to create Project Quotes unless there are no
Drivers to match the required work content for the Project, in which case
Contractor shall use WA’s and fixed price bids to the extent necessary.

3.12 Entire Agreement

This Agreement constitutes the final, complete, and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement.  All prior
written and oral negotiations and agreements, and all contemporaneous oral
negotiations and agreements, between the Parties on the matters contained in
this Agreement are expressly merged into and superseded by this Agreement,
except for Agreement No. 20110823.066.C, any subordinate agreements executed
thereunder and any Orders placed pursuant thereto.  Agreement No. 20110823.066.C
is hereby terminated with respect to site acquisition Services (i.e., Services
that extend to and including CASPR Milestone (MS) ***** – *****) but not with
respect to construction Services (i.e., Services beyond MS*****).  Orders issued
hereafter by AT&T to Contractor for site acquisition Services shall be governed
by the provisions of this Agreement, together with Site Acquisition Subordinate
Agreement No. 20131116.001.S.001, and Orders for construction Services shall
continue to be governed by Agreement No. 20110823.066.C and any applicable
subordinate agreement thereunder. The Parties do not intend that the provisions
of this Agreement be explained, supplemented, or qualified through evidence of
trade usage or any prior course of dealings or any course of performance under
any prior agreement.  In entering into this Agreement, neither Party has relied
upon any statement, estimate, forecast, projection, representation, warranty,
action or agreement of the other Party except for those expressly contained in
this Agreement.  There are no conditions precedent to the effectiveness of this
Agreement other than any expressly stated in this Agreement.

3.13 Force Majeure

a.

A Party is excused from performing its obligations under this Agreement or any
Order if, to the extent that, and for so long as:

i.

such Party’s performance is prevented or delayed by an act or event (other than
economic hardship, changes in market conditions, insufficiency of funds, or

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

17

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

unavailability of equipment and supplies) that is beyond its reasonable control
and could not have been prevented or avoided by its exercise of due diligence;
and

ii.

such Party gives written notice to the other Party, as soon as practicable under
the circumstances, of the act or event that so prevents such Party from
performing its obligations.

b.

By way of illustration, and not limitation, acts or events that may prevent or
delay performance (as contemplated by this Section) include: acts of God or the
public enemy, acts of civil or military authority, terrorists acts, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
and extreme weather events.

c.

If Contractor is the Party whose performance is prevented or delayed, AT&T may
elect to:

i.

Terminate this Agreement and the affected Order, in whole or in part, without
any liability to Contractor, or

ii.

suspend this Agreement and the affected Order or any part thereof for the
duration of the delay; and (at AT&T’s option) obtain Work elsewhere and deduct
from any commitment under this Agreement or such Order the quantity of the Work
obtained elsewhere or for which commitments have been made elsewhere; and resume
performance under this Agreement or such Order when Contractor resumes its
performance; and (at AT&T’s option) extend any affected Delivery Date or
performance date up to the length of time Contractor’s performance was delayed
or prevented.  If AT&T does not give any written notice within thirty (30) days
after receiving notice under this Section that Contractor’s performance has been
delayed or prevented, this option (ii) will be deemed to have been selected.

3.14 Government Contract Provisions

a.

To the extent that Contractor’s performance is subject to certain executive
orders (including E.O. 11246 and E.O. 13201) and statutes (including Section 503
of the Rehabilitation Act of 1973, as amended; the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974; Section 8116 of the Defense Appropriations
Act for Fiscal Year 2010 (Pub. L. 111-118); and the Jobs for Veterans Act)
pertaining to government contractors, Contractor shall:

1.

comply with such executive orders and statutes, and their implementing
regulations, as amended from time to time; and

2.

fulfill the obligations of a contractor under the clauses incorporated by this
Section.

b.

This Section incorporates the following statutes and rules:

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

18

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

1.

“Affirmative Action For Workers With Disabilities” (at 48 CFR §52.222-36);

2.

“Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans” (at 48 CFR §52.222-37);

3.

“Equal Employment Opportunity” (at 48 CFR §52.222-26);

4.

“Equal Employment Opportunity Clause” (at 41 CFR §60-1.4(a));

5.

“Equal Opportunity For Special Disabled Veterans And Veterans of the Vietnam
Era” (at 41 CFR §60-250.5);

6.

“Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans” (at 41 CFR §60-
300.5);

7.

“Equal Opportunity For Workers With Disabilities” (at 41 CFR §60-741.5);

8.

“Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);

9.

“Small Business Subcontracting Plan” (at 48 CFR §52.219-9);

10.

“Utilization Of Small Business Concerns” (at 48 CFR §52.219-8);

11.

“Whistleblower Protections Under the American Recovery and Reinvestment Act of
2009” (FAR 52.203-15);

12.

“American Recovery and Reinvestment Act - Reporting Requirements” (FAR 52.204-
11);

13.

“GAO/IG Access” (FAR 52.212-5(d) (Alt. II), FAR 52.214-26(c) (Alt. I), FAR
52.215-2(d) (Alt. I));

14.

“Davis-Bacon Act” (FAR 52.222-6);

15.

“Buy American Act” (FAR 52.225-21, FAR 52.225-22, FAR 52.225-23, & FAR
52.225-24);

16.

“Whistleblower Protections” (Pub. L. No. 111-5, Section 1553);

17.

“Award term—Reporting and registration requirements under section 1512 of the
Recovery Act” (2 CFR §176.50);

18.

“GAO/IG Access” (Pub. L. No. 111-5, Section 902, 1514 and 1515);

19.

“Award term—Wage Rate Requirements under Section 1606 of the Recovery Act” (2
CFR §176.190); and

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

19

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

20.

“Buy American Requirements” (2 CFR §176.140, 2 CFR §176.150, 2 CFR §176.160, & 2
CFR §176.170).

c.

If an Order includes a statement that performance is intended for a government
contract and incorporates additional government contracting provisions,
Contractor shall also fulfill the obligations of a contractor or offeror under
those additional provisions.

3.15 Governing Law

The laws of the State of Texas (excluding any laws that direct the application
of another jurisdiction’s law) govern all matters arising out of or relating to
this Agreement and all of the transactions it contemplates, including its
validity, interpretation, construction, performance, and enforcement.

3.16 Indemnity

a.

Except as otherwise provided in the Section entitled, Infringement, Contractor
shall indemnify, hold harmless, and defend AT&T, its Affiliates, and their
agents and employees, in accordance with this Section, against any Loss arising
from or in connection with, or resulting from, the Materials or Services
furnished by Contractor or Contractor’s acts or omissions with respect to this
Agreement. Contractor’s duty to indemnify, hold harmless, and defend against
Loss extends to Loss that may be caused or alleged to be caused in part, by the
negligence of AT&T and other persons indemnified under this Agreement, to the
fullest extent that such indemnification is permitted by applicable law.

b.

“Loss” includes any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including punitive damages), diminution in value, liens, fines, fees,
penalties, and Litigation Expense. “Litigation Expense” means any court filing
fee, court cost, arbitration fee, and each other fee and cost of investigating
or defending an indemnified claim or asserting any claim for indemnification or
defense under this Agreement, including Attorney’s Fees, other professionals’
fees, and disbursements. “Attorney’s Fees” include a charge f or the service of
in-house counsel at the market rate for independent counsel of similar
experience.

c.

Without limiting the foregoing provisions of this section, Contractor also
agrees to defend, indemnify, hold harmless and defend AT&T, its Affiliates and
their agents and employees in the event that any federal, state or local
governmental agency or any of Contractor’s current or former applicants, agents,
employees or subcontractors, or

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

20

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

agents or employees of Contractor’s subcontractors assert claims arising out of
the employment relationship with Contractor, or otherwise with respect to
performance under this Agreement, including but not limited to claims, charges
and actions arising under Title VII of the Civil Rights Act of 1964, as amended,
The Equal Pay Act, the Age Discrimination in Employment Act, as amended, The
Rehabilitation Act, the Americans with Disabilities Act, as amended, the Fair
Labor Standards Act, the Family and Medical Leave Act, Workers’ Compensation law
s, the Nation al Labor Relations Act and any other applicable federal, state or
local Law s. Contractor’s du ties to indemnify, hold harmless and defend AT&T
under this section include, but are not limited to, any liability, cause of
action, lawsuit, penalty, claim or demand, administrative proceeding in which
AT&T or its Affiliate is named as or alleged to be an “employer” or “joint
employer” with the Contractor. The foregoing indemnity obligation shall be in
addition to any other indemnity obligations of Contractor set forth in this
Agreement.

d.

AT&T shall notify Contractor in writing, and with reasonable promptness, of any
claim, demand, suit, cause of action or legal proceeding that may give rise to a
claim against Contractor for defense.  If AT&T fails to give notice, Contractor
is still obligated to indemnify, hold harmless and defend AT&T, except that
Contractor is not liable for any Litigation Expense that AT&T incurs before the
time when notice is given.

e.

At the request of AT&T, Contractor shall conduct AT&T’s defense (employing
counsel reasonably acceptable to AT&T), at Contractor expense, against any
claim, demand, suit or cause of action within the scope of paragraph (a) above.
At its own option, AT&T may employ separate counsel, including in-house counsel,
to conduct AT&T’s defense against such a claim.  AT&T and Contractor shall
cooperate in the defense of any such claim.  Contractor may control the defense
and settlement of such a claim, but if the settlement of a claim may have an
adverse effect on AT&T, then Contractor shall not settle such claim without the
consent of AT&T, and AT&T shall not unreasonably withhold or delay its consent.

f.

AT&T has no duty to indemnify, hold harmless or defend Contractor against Loss
arising from or in connection with, resulting from, or relating to this
Agreement or the performance of any Party to this Agreement.

g.

Contractor shall have no right of, nor shall Contractor bring, any claim or
action for contribution, or subrogation against AT&T, its Affiliates, or their
agents or employees, nor shall Contractor implead any of them in any action
brought by another, based on

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

21

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

injury to the person or death arising out or relating to Contractor performance
under this Agreement.  If, through any such action, Contractor ever acquires a
lien on a judgment against AT&T, its Affiliates, or their agents or employees,
then Contractor shall assign such lien to AT&T. Contractor waives any immunity
from indemnification that Contractor may hold , by virtue of Contractor
compliance with its Workers’ compensation obligations in any jurisdiction, even
if such immunity arises under the constitution or statutes of such jurisdiction
(such as, for example, Section 35, Article II, of the Ohio Constitution and
Sections 4123.74 and 4123.741 of the Ohio Revised Code).

3.17 Information

a.

In connection with this Agreement, including Contractor’s performance of its
obligations hereunder and AT&T’s receipt of Work, either Party may find it
beneficial to disclose to the other Party (which may include permitting or
enabling the other Party’s access to) certain of its Information. For the
purpose of this clause, AT&T’s disclosure of Information to Contractor includes
any Information that Contractor receives, observes, collects, handles, stores,
or accesses, in any way, in connection with this Agreement. Information of a
disclosing Party shall be deemed to be confidential or proprietary only if it is
clearly marked or otherwise identified by the disclosing Party as being
confidential or proprietary, provided that if it is orally or visually disclosed
(including Information conveyed to an answering machine, voice mail box or
similar medium), the disclosing Party shall designate it as confidential or
proprietary at the time of such disclosure. Notwithstanding the foregoing, a
disclosing Party shall not have any such obligation to so mark or identify, or
to so designate, Information that the disclosing Party discloses to or is
otherwise obtained by the other Party’s employees, contractors, or
representatives (i) who are located on the disclosing Party’s premises; (ii) who
access the disclosing Party’s systems; or (iii) who otherwise obtain AT&T
Information and/or AT&T Customer Information in connection with this Agreement;
any such Information so disclosed shall automatically be deemed to be
confidential and proprietary. Additionally, the failure to mark or designate
information as being confidential or proprietary will not waive the
confidentiality where it is reasonably obvious, under the circumstances
surrounding disclosure, that the Information is confidential or proprietary; any
such Information so disclosed or obtained shall automatically be deemed to be
confidential and proprietary. For greater certainty, Information provided by
either Party to the other Party prior to the Effective Date of this Agreement in
connection with the subject matter hereof, including any such Information
provided under a separate non-disclosure agreement (howsoever denominated) is
also

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

22

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

subject to the terms of this Agreement. Neither Party shall disclose Information
under this Agreement that includes, in any form, any of the following: customer
or employee personal information, credit card and credit related information,
health or financial information, and/or authentication credentials.

b.

With respect to the Information of the disclosing Party, the receiving Party
shall:

1.

hold all such Information in confidence with the same degree of care with which
it protects its own confidential or proprietary Information, but with no less
than reasonably prudent care;

2.

restrict disclosure of such Information solely to its employees,
contractors,  and agents (and, in the case of AT&T, also to its Affiliates’
employees, contractors, and agents) with a need to know such Information, advise
such persons of their confidentiality obligations with respect thereto, and
ensure that such persons are bound by obligations of confidentiality reasonably
comparable to those imposed in this Agreement;

3.

use such Information only as needed to perform its obligations (and, if AT&T is
the receiving Party, to receive the benefits of the Work provided) under this
Agreement;

4.

except as necessary under the immediately preceding clause (3), not copy,
distribute, or otherwise use any such Information or allow anyone else to copy,
distribute, or otherwise use such Information; and ensure that any and all
copies bear the same notices or legends, if any, as the originals; and

5.

upon the disclosing Party’s request, promptly return, or destroy all or any
requested portion of the Information, including tangible and electronic copies,
notes, summaries, extracts, mail or other communications, and provide written
certification within fifteen (15) business days to the disclosing Party that
such Information has been returned or destroyed, provided that with respect to
archival or back-up copies of Information that reside on the receiving Party’s
systems, the receiving Party shall be deemed to have complied with its
obligations under this clause (5) if it makes reasonable efforts to expunge from
such systems, or to permanently render irretrievable, such copies.

c.

Except for Customer Information, neither Party shall have any obligation to the
other Party with respect to Information which:

1.

at the time of disclosure was already known to the receiving Party free of any
obligation to keep it confidential (as evidenced by the receiving Party’s
written records prepared prior to such disclosure);

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

23

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.

is or becomes publicly known through no wrongful act of the receiving Party
(such obligations ceasing at the time such Information becomes publicly known);

3.

is lawfully received from a third party, free of any obligation to keep it
confidential;

4.

is independently developed by the receiving Party or a third party, as evidenced
by the receiving Party’s written records, and where such development occurred
without any direct or indirect use of or access to the Information received from
the disclosing Party, or

5.

the disclosing Party consents in writing to be free of restriction.

d.

If a receiving Party is required to provide Information of a disclosing Party to
any court or government agency pursuant to a written court order, subpoena,
regulatory demand, request under the National Labor Relations Act (an “NLRA
Request”), or process of law, the receiving Party must, unless prohibited by
applicable law, first provide the disclosing Party with prompt written notice of
such requirement and reasonable cooperation to the disclosing Party should it
seek protective arrangements for the production of such Information. The
receiving Party will (i) take reasonable steps to limit any such provision of
Information to the specific Information required by such court or agency, and
(ii) continue to otherwise protect all Information disclosed in response to such
order, subpoena, regulation, NLRA Request, or process of law.

e.

A receiving Party’s obligations with respect to any particular Information of a
disclosing Party shall remain in effect, including after the expiration or
termination of this Agreement, until such time as it qualifies under one of the
exceptions set forth in clause (c) above. Notwithstanding anything to the
contrary herein, Customer Information shall remain confidential indefinitely and
shall never be disclosed or used without the prior written approval of an
authorized representative of AT&T.

f.

Notwithstanding anything to the contrary in this Agreement (including in this
Section), Contractor understands and acknowledges that Contractor information
related to installation, operation, repair, or maintenance shall not be
considered confidential or proprietary, and AT&T may disclose any such
information for purposes of installing, operating, repairing, replacing,
removing, and maintaining the Material.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

24

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.18 Infringement

a.

Definitions.  For purposes of this Section:

1.

“Indemnified Parties” shall mean AT&T and its Affiliates, as well as their
agents, distributors and customers, individually or collectively, as the case
may be.

2.

“Loss” shall mean any liability, loss, claim, demand, suit, cause of action,
settlement payment, cost and expense, interest, award, judgment, damages
(including, without limitation, punitive and exemplary damages and increased
damages for willful infringement), liens, fines, fees, penalties, and Litigation
Expense.

3.

“Litigation Expense” means any court filing fee, court cost, arbitration fee,
and each other fee and cost of investigating or defending an indemnified claim
or asserting any claim for indemnification or defense under this Agreement,
including without limitation reasonable attorneys’ fees and other professionals’
fees, and disbursements.

4.

“Accused Elements” shall mean any products, hardware, software, systems,
content, services, processes, methods, documents, materials, data or information
(or functionality therein) provided by or on behalf of Contractor.

b.

Obligations.

1.

Contractor shall indemnify, hold harmless, and defend the Indemnified Parties
against any Loss resulting from, arising out of or relating to any allegation,
threat, demand, claim or lawsuit brought by any third party (“Covered Claim”),
regardless of whether such Covered Claim is meritorious, of:

a)

infringement (including, without limitation, direct, contributory and induced
infringement) of any patent, copyright, trademark, service mark, or other
Intellectual Property Rights in connection with the Accused Elements, including,
for example, any Covered Claim of infringement based on:

(1)

making, repair, receipt, use, importing, sale or disposal (and offers to do any
of the foregoing) of Accused Elements (or having others do any of the foregoing,
in whole or in part, on behalf of or at the direction of the Indemnified
Parties), or

(2)

use of Accused Elements in combination with products, hardware, software,
systems, content, services, processes,  methods, documents, materials, data

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

25

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

or information not furnished by Contractor, including, for example, use in the
form of the making, having made or using of an apparatus or system, or the
making or practicing of a process or method (a “Combination Claim”);

b)

misappropriation of any trade secret, proprietary or non-public information in
connection with the Accused Elements; any and all such Loss referenced in this
Section b (“Obligations”) being hereinafter referred to as a “Covered Loss.”

2.

In the event (and only in the event) that Contractor’s obligations under
paragraph b.1. result from, arise out of, or relate to a Covered Claim that is a
Combination Claim, the following provisions shall apply:

a)

Contractor shall be liable to pay only its Proportionate Share of the Covered
Loss associated with such Combination Claim.  The “Proportionate Share” payable
by Contractor shall be a portion of the Covered Loss determined on an
objectively fair and equitable basis to be attributable to Contractor based on
the relative materiality of the role played by the applicable Accused Elements
in the Combination Claim.

b)

Contractor shall be liable to the Indemnified Parties (or to a third-party
claimant directly, if applicable) for its duly determined Proportionate Share of
the Covered Loss with respect to a particular Combination Claim, regardless of
whether any other interested party compensates the Indemnified Parties as part
of an indemnification obligation, if any, relating to the Combination Claim.

c)

Contractor shall make payments in satisfaction of its Proportionate Share
obligation (“Required Payments”) whenever those Required Payments become due
(for example, Contractor shall make Required Payments for indemnified defense
costs when payment is due to be paid to outside counsel; and Contractor shall
make Required Payments for court awards (such as damages) when payment is
required by the court; and Contractor shall make Required Payments for
settlement when payment is due to be paid according to the terms of a settlement
agreement).  To the extent possible, AT&T shall give Contractor reasonable
notice of such payment due dates.  Contractor shall be liable to the Indemnified
Parties for any monies owed (such as a Proportionate Share) by any affiliate of
Contractor should such affiliate fail to pay in accordance with its
indemnification obligation to the Indemnified Parties.

3.

AT&T shall have sole control over the defense of (i) any Combination Claim and
(ii) any other Covered Claim that involves Contractor and one or more other

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

26

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

suppliers of AT&T or its Affiliates ((i) and (ii) being hereinafter referred to
separately and collectively as a “Compound Claim”).  Contractor shall cooperate
in every reasonable way with AT&T to facilitate the defense and may, at its
option and at its own expense, participate with AT&T in the defense with counsel
of its own choosing.

4.

In the event (and only in the event) that Contractor’s obligations under
paragraph b.1. result from, arise out of, or relate to other than a Compound
Claim, Contractor may control the defense, but only if, promptly upon any of the
Indemnified Parties’ giving Contractor written notice of the Covered Claim,
Contractor delivers to AT&T a written, properly executed, unconditional,
irrevocable, and binding promise to fully indemnify and hold harmless the
Indemnified Parties from and against all Losses related to the Covered Claim
and, in particular, to waive any exceptions or limitations that might otherwise
apply under this Section. In the event that Contractor controls the defense of
the Covered Claim, the Indemnified Parties may, at their option and expense,
participate with Contractor in the defense of such Covered Claim.

5.

AT&T shall notify Contractor promptly of any Covered Claim, but such notice
shall not be a precondition of Contractor’s obligations under this Section; and
any delay in such notice shall not relieve Contractor of its obligations under
this Section, except if and only to the extent that Contractor can show that
such delay actually and materially prejudices Contractor.

6.

In no event shall Contractor settle, without AT&T’s prior written consent, any
Covered Claim, in whole or in part, in a manner that would require any
Indemnified Party to discontinue or materially modify its products or services
(or offerings thereof). In no event shall Contractor enter into any agreement
related to any Covered Claim or to the Intellectual Property Rights asserted
therein that discharges or mitigates Contractor’s liability to the third-party
claimant but fails to fully discharge all of AT&T’s liabilities as to the
Covered Loss.

c.

Continued Use of Accused Elements Upon Injunction.

1.

Without in any manner limiting the foregoing indemnification, if, as a result of
a Covered Claim, (i) Indemnified Parties’ rights under this Agreement are
restricted or diminished; or (ii) an injunction, exclusion order, or other order
from a court, arbitrator or other competent tribunal or governmental authority
preventing or restricting the Indemnified Parties’ use or enjoyment of the
Accused Elements (“Adverse Judicial Order”) is issued, imminent, or reasonably
likely to be issued,

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

27

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

then, in addition to its other obligations set forth in this Section,
Contractor, in any case at its sole expense (or, in the case of a Combination
Claim, at its fairly and equitably apportioned expense) and at no loss, cost or
damage to the Indemnified Parties or their customers, shall use commercially
reasonable efforts to obtain for the Indemnified Parties the right to continue
using or conducting other activities with respect to the Accused Elements (or,
in the case of a Combination Claim, shall use commercially reasonable efforts,
in cooperation as reasonably needed with other interested parties, to obtain for
the Indemnified Parties the right to continue using or conducting other
activities with respect to the Accused Elements in the combination at issue);
provided that if Contractor is unable to obtain such right, Contractor shall,
after consulting with and obtaining the written approval of the Indemnified
Parties, provide modified or replacement non-infringing Accused Elements that
are (or, in the case of a  Combination Claim, shall use commercially reasonable
efforts, in cooperation as reasonably needed with other interested parties, to
provide a modified or replacement non-infringing combination, with the Accused
Elements being modified or replaced as needed therein, that is) equally suitable
and functionally equivalent while retaining the quality of the original Accused
Elements and complying fully with all the representations and warranties set
forth in this Agreement; provided further that if Contractor is unable in this
way to provide such modified or replacement non- infringing Accused Elements,
AT&T shall have the rights, without prejudice to any other rights or remedies
that AT&T has in contract, law or equity: (i) to terminate this Agreement; and
(ii) to require Contractor, as applicable, to remove, accept return of, or
discontinue the provision of the Accused Elements, to refund to AT&T the
purchase price thereof or other monies paid therefor, and to reimburse AT&T for
any and all out-of-pocket expenses of removing, returning, or discontinuing such
Accused Elements.

2.

Notwithstanding any other provision of this Agreement to the contrary, should an
Adverse Judicial Order be issued against any person (whether or not stayed or
currently in effect), affecting Indemnified Parties’ ability to use or conduct
other activities with respect to the Accused Elements, then the Indemnified
Parties may seek the right to continue to use, or conduct other activities with
respect to, the Accused Elements, and Contractor shall reimburse the Indemnified
Parties for the reasonable costs (including reasonable attorney’s fees)
associated with obtaining such right; and, in the case of a Combination Claim,
the Indemnified Parties may seek the right to continue to use, or conduct other
activities with respect to, the combination at issue and seek from Contractor a
fair and equitably apportioned

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

28

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

share of the reasonable costs (including reasonable attorney’s fees) associated
with such right.

d.

Elimination of Charges. AT&T has no obligation to pay Contractor any charges
under this Agreement for the purchase, use, or maintenance of Accused Elements
when such purchase, use, or maintenance occurs after such time as the
Indemnified Parties cease to use them, by reason of actual or claimed
infringement.

e.

Exceptions. Contractor shall have no liability or obligation to any of the
Indemnified Parties for any Loss resulting from a Covered Claim if and to the
extent that such Covered Claim is clearly based on, and would not have arisen
but for:

1.

use of the Accused Elements by the Indemnified Parties in a manner that
constitutes a material breach of an explicit prohibition in this Agreement; or

2.

a modification or alteration of the Accused Elements by an Indemnified Party
that is both unauthorized by Contractor and not reasonably necessary for its
use; or

3.

Contractor’s contractually required conformance to the Indemnified Party’s
written specifications, but only if and to the extent all of the following are
true:

a)

there was no technically feasible non-infringing means of complying with those
specifications; and

b)

the relevant specifications are not designed to bring the Accused Elements into
compliance with or conform to an industry standard; and

c)

the Accused Elements (nor the accused functionality therein) are not, nor have
been, at any time (now or in the future) provided by or on behalf of Contractor
to any third party; and

d)

the Accused Elements (nor the accused functionality therein) are not, nor have
been, at any time (now or in the future) available on the open market (i.e.
provided or offered at any time by a third party to another party other than
AT&T); and

e)

the relevant specifications for the Accused Elements are not of Contractor’s (or
its sub-contractors’s) origin, design, or selection.

f.

OTHER LIMITATIONS OF LIABILITY NOT APPLICABLE. NOTWITHSTANDING ANY OTHER
PROVISION IN THIS AGREEMENT TO THE CONTRARY (AND WHETHER OR NOT SUCH A PROVISION
CONTAINS LANGUAGE THAT REPRESENTS ITSELF AS TAKING

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

29

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

PRECEDENCE OVER OTHER PROVISIONS CONTRARY TO IT), WHETHER EXPRESS OR IMPLIED,
NONE OF THE LIMITATIONS OF LIABILITY (INCLUDING, WITHOUT LIMITATION, ANY
LIMITATIONS REGARDING TYPES OF OR AMOUNTS OF DAMAGES OR LIABILITIES) CONTAINED
ANYWHERE IN THIS AGREEMENT WILL APPLY TO CONTRACTOR’S OBLIGATIONS UNDER THIS
SECTION.

3.19 Insurance

a.

With respect to Contractor’s performance under this Agreement, and in addition
to Contractor’s obligation to indemnify, Contractor shall at its sole cost and
expense:

1.

maintain the insurance coverages and limits required by this Section and any
additional insurance and/or bonds required by Laws:

i.

at all times during the term of this Agreement and until completion of all Work
associated with this Agreement, whichever is later; and

ii.

with respect to any coverage maintained in a “claims-made” policy, for two (2)
years following the term of this Agreement or completion of all Work associated
with this Agreement, whichever is later.  If a “claims-made” policy is
maintained, the retroactive date must precede the commencement of Work under
this Agreement;

2.

require each subcontractor who may perform Work under this Agreement or enter
upon the Work site to maintain coverages, requirements, and limits at least as
broad as those listed in this Section from the time when the subcontractor
begins Work, throughout the term of the subcontractor’s Work and, with respect
to any coverage maintained on a “claims-made” policy, for two (2) years
thereafter;

3.

procure the required insurance from an insurance company eligible to do business
in the state or states where Work will be performed and having and maintaining a
Financial Strength Rating of “A-” or better and a Financial Size Category of
“VII” or better, as rated in the A.M. Best Key Rating Guide for Property and
Casualty Insurance Companies, except that, in the case of Workers’ Compensation
insurance, Contractor may procure insurance from the state fund of the state
where Work is to be performed; and

4.

deliver to AT&T certificates of insurance stating the types of insurance and
policy limits.  Contractor shall provide or will endeavor to have the issuing
insurance company provide at least thirty (30) days advance written notice to
AT&T of cancellation, non-renewal, or reduction in coverage, terms, or
limits.  Contractor shall deliver such certificates:

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

30

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

i.

prior to execution of this Agreement and prior to commencement of any Work;

ii.

prior to expiration of any insurance policy required in this Section; and

iii.

for any coverage maintained on a “claims-made” policy, for two (2) years
following the term of this Agreement or completion of all Work associated with
this Agreement, whichever is later.

b.

The Parties agree that:

1.

the failure of AT&T to demand such certificate of insurance or failure of AT&T
to identify a deficiency will not be construed as a waiver of Contractor’s
obligation to maintain the insurance required under this Agreement;

2.

the insurance required under this Agreement does not represent that coverage and
limits will necessarily be adequate to protect Contractor, nor shall it be
deemed as a limitation on Contractor’s liability to AT&T in this Agreement;

3.

Contractor may meet the required insurance coverages and limits with any
combination of primary and Umbrella/Excess liability insurance; and

4.

Contractor is responsible for any deductible or self-insured retention.

c.

The insurance coverage required by this Section includes:

1.

Workers’ Compensation insurance with benefits afforded under the laws of any
state in which the Work is to be performed and Employers Liability insurance
with limits of at least:

$***** for Bodily Injury – each accident

$***** for Bodily Injury by disease – policy limits

$***** for Bodily Injury by disease – each employee

To the fullest extent allowable by Law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.

In states where Workers’ Compensation insurance is a monopolistic state-run
system, Contractor shall add Stop Gap Employers Liability with limits not less
than $***** each accident or disease.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

31

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.

Commercial General Liability insurance written on Insurance Services Office
(ISO) Form CG 00 01 12 04 or a substitute form providing equivalent coverage,
covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:

$***** General Aggregate limit

$***** each occurrence limit for all bodily injury or property damage incurred
in any one (1) occurrence

$***** each occurrence limit for Personal Injury and Advertising Injury

$***** Products/Completed Operations Aggregate limit

$***** each occurrence limit for Products/Completed Operations

$***** Damage to Premises Rented to You (Fire Legal Liability) The Commercial
General Liability insurance policy must:

i.

include AT&T, its Affiliates, and their directors, officers, and employees as
Additional Insureds.  Contractor shall provide a copy of the Additional Insured
endorsement to AT&T.  The Additional Insured endorsement may either be specific
to AT&T or may be “blanket” or “automatic” addressing any person or entity as
required by contract.  A copy of the Additional Insured endorsement must be
provided within sixty (60) days of execution of this Agreement and within sixty
(60) days of each Commercial General Liability policy renewal;

ii.

include a waiver of subrogation in favor of AT&T, its Affiliates, and their
directors, officers and employees; and

iii.

be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by AT&T.

3.

Business Automobile Liability insurance with limits of at least $***** each
accident for bodily injury and property damage, extending to all owned, hired,
and non- owned vehicles.

4.

Umbrella/Excess Liability insurance with limits of at least $***** each
occurrence with terms and conditions at least as broad as the underlying
Commercial General Liability, Business Auto Liability, and Employers Liability
policies. Umbrella/Excess Liability limits will be primary and non-contributory
with respect to any insurance or self-insurance that is maintained by AT&T.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

32

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.20 Invoicing and Payment

a.

Contractor shall render a correct invoice in duplicate promptly after completing
Delivery of all Work required by the Order (unless the Order or an attached
Appendix specifies that Contractor may submit invoices for progress payments
prior to Acceptance, as provided below). The invoice must specify in detail, if
applicable, (i) quantities of each ordered item, (ii) unit prices of each
ordered item, (iii) whether the item is taxable and the amount of tax per item,
(iv) item and commodity codes, (v) total amounts for each item, (vi) total
amount of applicable sales or use taxes, (vii) discounts, (viii) shipping
charges, if any, (ix) total amount due, (x) Software right-to-use fees
designated as either “initial operating system license” or “other”, (xi)
Agreement number, (xii) remit to address, (xiii) Order number and line item
sequence, (xiv) description of Material/Service, and (xv) special service
charges, if any. Except as provided in the provision for progress payments, AT&T
shall pay Contractor within sixty (60) days after Acceptance (as determined
under the Section entitled “Delivery, Performance and Acceptance”).  If AT&T
disputes any invoice rendered or amount paid, AT&T shall so notify
Contractor.  The Parties shall work in good faith to resolve invoicing and
payment disputes expeditiously, and AT&T is not obligated to make any payment
against a disputed or incorrect invoice until the dispute is resolved or the
error corrected. Invoices received by AT&T more than one (1) year after the
Delivery of Work are untimely and AT&T has no obligation to pay such invoices.
At Contractor’s option, and upon AT&T’s receipt of an accurate and payable
invoice, Contractor may offer and AT&T may accept a one percent (1%) discount on
all invoices paid by AT&T within twenty (20) days. All other payments shall be
made by AT&T within sixty (60) calendar days from receipt of an accurate
invoice.

b.



c.

Invoices for or including freight charges must be accompanied by legible copies
of prepaid freight bills, express receipts or bills of lading supporting the
invoice amounts. Such invoices must include (i) the carrier’s name, (ii) date of
shipment, (iii) number of pieces, (iv) weight, and (v) freight classification.

d.

AT&T may deduct any setoff or recoupment claims that it or its Affiliates may
have against Contractor from amounts due or to become due to Contractor, whether
under this Agreement or otherwise. Contractor shall pay any amount due to AT&T
or its Affiliates that is not applied against the invoiced amounts within thirty
(30) days after written demand by AT&T.

e.

If an Order or an Appendix specifies that Contractor may submit invoices for
progress payments prior to Acceptance, Contractor is permitted to submit
invoices at the end of each

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

33

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

month and AT&T shall make progress payments to Contractor sixty(60) days after
receipt of such invoices. Such progress payments are not to exceed ninety
percent (90%) of the price of satisfactorily completed Work at the time of
billing, as determined by AT&T.  Contractor shall earmark and apply such
progress payments to expenses incurred for services or material used in
performance of the Order for AT&T.

f.

Contractor agrees to accept standard, commercial methods of payment and evidence
of payment obligations, including, but not limited to, credit card payments,
purchasing card payments, AT&T’s purchase orders and electronic fund transfers,
in connection with the purchase of the Material and Services.

3.21 Labor Disputes

a.

In the event of a labor dispute between AT&T and the union(s) representing
AT&T’s employees, AT&T may exercise its right to modify the Scope of Work under
any Order on immediate notice, including postponing, reducing, or terminating
the Services to be provided under the Order and due to be performed after the
commencement of a labor dispute.  AT&T acknowledges and agrees that the exercise
of such right may result in a delay in the resumption of Services when requested
by AT&T.

b.

The rights and obligations of the Parties under this Section are in addition to,
and not a limitation of, their respective rights under the Section entitled
“Amendments and Waivers”.

3.22 Licenses and Patents

No license, express or implied, is granted under this Agreement to Contractor
for any patent, trademark, copyright, trade secret or any other intellectual
property or application therefor which is now or may hereafter be owned by AT&T
or its Affiliates.

3.23 Limitation of Damages

*****.

3.24 Material and Services Furnished by Contractor and AT&T

Contractor shall furnish all Services, including individuals to provide field
and administrative support, and Contractor shall furnish all Material required
to perform the Work, as shown on the Order, except those items specifically
listed in this Agreement or an applicable subordinate agreement or Order to be
furnished by AT&T.  Any material provided by AT&T shall remain AT&T's material
and shall be used only in connection with Work under this Agreement. Contractor
shall protect and preserve AT&T’s material and shall promptly return at the end
of contracted Work,

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

34

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

at Contractor’s expense, any material not used, unless AT&T instructs Contractor
otherwise in writing.

3.25 Most Favored Customer

Contractor represents and warrants that all prices, benefits, warranties and
other terms and conditions in this Agreement are and, during the term of this
Agreement, will continue to be no less favorable to AT&T than those currently
being offered or that will be offered by Contractor to any of its similarly
situated customers. *****.

3.26 Non-Exclusive Market

Contractor any right or privilege to provide to AT&T any Work of the type
described in or purchased under this Agreement. Except for obligations arising
under an Order, this Agreement does not obligate AT&T to purchase or license any
such Work. AT&T may contract with other manufacturers and vendors for the
procurement or trial of Work comparable to that described in or purchased under
this Agreement, and AT&T may itself perform such Work.

3.27 Notices

a.

Each Party giving or making any notice, consent, request, demand, or other
communication (each, a “Notice”) pursuant to this Agreement must give the Notice
in writing and use one of the following methods, each of which for purposes of
this Agreement is a writing: in person; first class mail with postage prepaid;
Express Mail, Registered Mail, or Certified Mail (in each case, return receipt
requested and postage prepaid); internationally recognized overnight courier
(with all fees prepaid); or email.  If Notice is given by e-mail, it must be
confirmed by a copy sent by any one of the other methods. Each Party giving
Notice shall address the Notice to the appropriate person (the “Addressee”) at
the receiving Party at the address listed below:

Goodman Networks

Goodman Networks

6400 International Pkwy, Suite 1000

Plano, TX 75093

Attn: Contracts

Email Address: *****

Business Number: *****

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

35

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

AT&T

AT&T

4119 Broadway Room 650A16

San Antonio, TX 78209

Attn: Notices Administrator

Email Address: *****

b.

A Notice is effective only if the Party giving notice has complied with the
foregoing requirements of this Section and the Addressee has received the
Notice.  A Notice is deemed to have been received as follows:

1.

If a Notice is delivered by first class mail, five (5) days after deposit in the
mail;

2.

If a Notice is furnished in person, or sent by Express Mail, Registered Mail, or
Certified Mail, or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt;

3.

If a Notice is sent by e-mail, upon successful transmission to the recipient’s
email account, if such Notice is sent in time to allow it to be accessible by
the Addressee before the time allowed for giving such notice expires, and a
confirmation copy is sent by one of the other methods.

c.

The addresses and telephone numbers to which Notices may be given to the
Addressees of either Party may be changed by written Notice given by such Party
to the other pursuant to this Section.

3.28 Offshore Work Prohibited

None of the Services under this Agreement shall be performed or provided and no
Information related to this Agreement shall be collected, stored, handled or
accessed by Contractor or its Subcontractors at any location outside of the
United States.  Additionally, Contractor shall not allow any of the Services
under this Agreement to be performed or provided by a Subcontractor unless AT&T
approves such Subcontractor pursuant to the Section entitled “Assignment and
Delegation” and Contractor complies with the requirements of the Section
entitled “Work Done by Others”.

3.29 Order of Precedence

The terms of this Agreement govern all Orders for Work that AT&T may place with
Contractor while this Agreement remains in effect.  The Parties may not vary or
supplement the terms of this Agreement, in connection with any Order, except by
Special Terms and Conditions upon which

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

36

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

both Parties have agreed.  When Special Terms and Conditions are included in an
Order and agreed upon, such take precedence over any inconsistent term of this
Agreement, but only with reference to the transaction governed by that Order,
and Special Terms and Conditions in an Order have no other force or
effect.  This Agreement shall govern in lieu of all other pre-printed or
standardized provisions that may otherwise appear in any other paper or
electronic record of either Party (such as standard terms on order or
acknowledgment forms, advance shipping notices, invoices, time sheets, and
packages, shrink wrap terms, and click wrap terms).

3.30 Orders

AT&T may order Material and Services pursuant to an applicable subordinate
agreement by submitting Orders to Contractor.  In the event of a conflict or
inconsistency between this agreement or an applicable subordinate agreement and
any Order, the Order shall control for purposes of that Order only.

3.31 Ownership of Paid-For Development, Use and Reservation of Rights

a.

AT&T shall be the exclusive owner of all right, title, and interest in and to
all Paid-For Development (defined below), including, without limitation, all
Intellectual Property Rights therein and thereto.  Contractor shall assign or
have assigned to AT&T and hereby assigns to AT&T all Intellectual Property
Rights in and to the Paid-For Development.  “Paid-For Development” shall mean
any and all Items to the extent produced or developed by or on behalf of
Contractor or its employees, agents, or direct or indirect contractors or
suppliers (and whether completed or in-progress), or forming part of any
deliverable, pursuant to this Agreement (including, without limitation, under
any statement of work, exhibit, order or other document under, subordinate to,
or referencing this Agreement) (collectively “Agreements”) for the development
of which AT&T has been charged monies in one or more of the Agreements
(“Development Fees”).  Payment of standard license fees or standard maintenance
and support fees shall not be deemed payment of Development Fees under this
subsection.  Paid-For Development shall always exclude all Excluded Materials,
but shall include (without limitation) any modifications, alterations or updates
of any Excluded Materials (“Enhancements”) that otherwise fall within the
definition of Paid-For Development (“Paid-For Enhancements”). AT&T’s ownership
of Paid-For Enhancements shall be subject to Contractor’s underlying rights and
ownership in Contractor’s Excluded Materials.

“Items” shall mean any or all inventions, discoveries, ideas (whether patentable
or not), and all works and materials, including but not limited to products,
devices, computer programs, source codes, designs, files, specifications, texts,
drawings, processes, data or

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

37

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

other information or documentation in preliminary or final form, and all
Intellectual Property Rights in or to any of the foregoing.

“Excluded Materials” shall mean: i) Contractor’s Pre-Existing Materials; ii)
Contractor’s Independently Developed Materials; and iii) Contractor’s Mere
Reconfigurations.

“Contractor’s Pre-Existing Materials” shall mean those Items owned by Contractor
to the extent and in the form that they both existed prior to the date
Contractor began any work under this Agreement and were created without any use
of any AT&T Items.

Contractor’s Pre-Existing Materials shall not, however, include Paid-For
Enhancements thereto.

“Contractor’s Independently Developed Materials” shall mean those Items that
have been developed by Contractor, or on Contractor’s behalf, both i) without
use of any AT&T Items; and ii) independently of any work performed under any
Agreements.

“Contractor’s Mere Reconfigurations” means those specific reconfigurations of
Contractor’s pre-existing software performed by Contractor, or on Contractor’s
behalf, but only to the extent that such reconfiguration is an alteration to
such software which is strictly required to permit Contractor’s software to
function on AT&T’s network or service platform.  In no event shall Contractor’s
Mere Reconfigurations include enhancements, modifications, or updates that are
not contained in Contractor’s Pre- Existing Materials and that add any features,
functionality, or capabilities.

b.

License Grant to Excluded Materials.   If and to the extent that Contractor
embeds any Excluded Materials in the Paid-For Development, Contractor hereby
grants and promises to grant and have granted to AT&T and its Affiliates a
royalty-free, nonexclusive, sublicensable, assignable, transferable,
irrevocable, perpetual, world-wide license in and to the Excluded Materials and
any applicable Intellectual Property Rights of Contractor to use, copy, modify,
distribute, display, perform, import, make, sell, offer to sell, and exploit
(and have others do any of the foregoing on or for AT&T’s or any of its
customers’ behalf or benefit) the Excluded Materials but only as embedded in the
Paid-For Development by Contractor.

c.

Further Acts and Obligations.  Contractor will take or secure such action
(including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents or the giving of testimony) as may be
reasonably requested by AT&T to  evidence, transfer, perfect, vest or confirm
AT&T’s right, title and interest in any Paid-For

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

38

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

Development.  Contractor shall, in all events and without the need of AT&T’s
request, secure all Intellectual Property Rights in any Paid-For Development
(and any licenses specified above in any Excluded Materials) from each employee,
agent, subcontractor or sub- contractor of Contractor who has or will have any
rights in the Paid-For Development or Excluded Materials.

d.

Reservation of Rights and Limited License.  Notwithstanding any other provision
in this Agreement, AT&T is not transferring or granting to Contractor any right,
title, or interest in or to (or granting to Contractor any license or other
permissions in or to) any or all:  a) Items created by or on behalf of AT&T or
directly or indirectly provided to Contractor (in any form, including, without
limitation, verbally) by or on behalf of AT&T or its third party providers
(“AT&T Provided Items”); b) Paid-For Development or c) Intellectual Property
Rights, including, without limitation, any Intellectual Property Rights in or to
any AT&T Provided Items or Paid-For Development. The sole exception to the
foregoing reservation of rights is that AT&T hereby grants Contractor a limited,
nonexclusive, non-transferable license (that shall automatically terminate upon
the termination or expiration of this Agreement), under any rights owned by
AT&T, to use the AT&T Provided Items and Paid- For Development solely as
instructed by AT&T and to the extent necessary for Contractor to perform its
obligations under this Agreement, subject further to the terms and conditions of
this Agreement.  In no way expanding the foregoing license, said license in no
manner permits Contractor to (and Contractor hereby promises not to without the
explicit prior written and signed consent of AT&T Intellectual Property, Inc.
(“ATTIPI Consent”)) make use of any AT&T Provided Items, Paid-For Development or
AT&T Intellectual Property Rights either for the benefit of any third party or
other than as instructed in writing by AT&T. (AT&T may be willing, in its sole
discretion, to grant ATTIPI Consent in exchange for appropriate additional
compensation). Paid-For Development and AT&T Provided Items shall constitute
AT&T Information under this Agreement.

3.32 Publicity

Contractor shall not use AT&T’s or its Affiliates’ names, trademarks, service
marks, designs, logos or symbols (“AT&T Marks”). In addition, Contractor shall
not use any language or pictures which could in AT&T’s judgment imply AT&T’s or
its Affiliates’ identities, or endorsement by AT&T, its Affiliates or any of its
or their employees, in any (i) written, electronic, or oral advertising or
presentation, or sales meeting, or (ii) brochure, newsletter, book, electronic
database, testimonial quotation, thank you letter, reference letter or other
communication of whatever nature.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

39

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

Contractor, its employees, agents and subcontractors, shall refer any questions
from the media or third parties regarding the Work to AT&T and shall not discuss
the Work with the media or third parties.  A breach of this Publicity Section
shall be deemed a material breach of this Agreement.

3.33 Records and Audits

a.

Contractor shall maintain complete and accurate records relating to the Work and
the performance of this Agreement. AT&T and its auditors (including internal
audit staff and external auditors) and governmental authorities shall have the
right to review such records (“AT&T Audits”), to verify the following:

1.

the accuracy and integrity of Contractor’s invoices and AT&T’s payment
obligations hereunder;

2.

that the Work charged for was actually performed;

3.

that the Services have been and are being provided in accordance with this
Agreement;

4.

the integrity of Contractor’s systems that process, store, support, maintain,
and transmit AT&T data;

5.

the performance of Contractor’s Subcontractors with respect to any portion of
the Services; and

6.

that Contractor and its Subcontractors are complying with Laws.

b.

Contractor shall provide and shall require that its Subcontractors provide to
AT&T, its auditors (including internal audit staff and external auditors), and
governmental authorities access at all reasonable times to:

1.

any facility at which the Services or any portion thereof are being performed;

2.

systems and assets used to provide the Services or any portion thereof;

3.

Contractor employees and Subcontractor employees providing the Services or any
portion thereof; and

4.

all Contractor and Subcontractor records, including financial records relating
to the invoices and payment obligations and supporting documentation, pertaining
to the Services.

The scope of AT&T Audits shall also include:

1.

practices and procedures used in performing the Services;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

40

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

2.

systems, communications and information technology used in performing the
Services;

3.

general controls and security practices and procedures;

4.

supporting information and calculations regarding invoices and compliance with
service requirements;

5.

quality initiatives and quality assurance; and

6.

compliance with the terms of this Agreement.

AT&T’s access to the records and other supporting documentation shall include
the right to inspect and photocopy Contractor’s documentation and the
documentation of its Subcontractors, and the right to retain copies thereof
outside of their physical location with appropriate safeguards, if such
retention is deemed reasonably necessary by AT&T.

c.

AT&T Audits may be conducted once a year (or more frequently if requested by
governmental authorities who regulate AT&T’s business, if required by applicable
Law or if auditors require follow-up access to complete audit inquiries or if an
audit uncovers any problems or deficiencies), upon at least two (2) business
days advance notice (unless otherwise mandated by Law). Contractor will
cooperate, and will ensure that its Subcontractors cooperate, in the AT&T
Audits, and will make the information reasonably required to conduct the AT&T
Audits available on a timely basis.  Those audits conducted in accordance with
AT&T specification document ***** shall be limited only to Projects which have
reached ***** to the date the Project is selected by AT&T for audit.

d.

If, as a result of an AT&T Audit, AT&T determines that Contractor overcharged
AT&T, then AT&T will notify Contractor of the amount of such overcharge and
Contractor will promptly pay to AT&T the amount of the overcharge along with
interest from the date of the overcharge. If any such AT&T Audit reveals an
overcharge to AT&T during any 12-month period exceeding five percent (5%) of all
charges in the aggregate paid by AT&T hereunder during such period, then
Contractor will reimburse AT&T for the cost of such AT&T Audit. If, as a result
of an AT&T Audit, AT&T determines that Contractor has not performed or has
unsatisfactorily performed any obligation under this Agreement, then Contractor
will promptly remedy the non-performance or unsatisfactory performance.

e.

Contractor will maintain and retain the records set forth in Subsection (a)
during the term of the Agreement and for three (3) years thereafter (unless a
discovery or legal hold request is made with respect to such records, in which
case Contractor shall retain such records until AT&T notifies Contractor that
such discovery or legal hold request has expired). Contractor will provide AT&T,
at AT&T’s request, with paper and electronic copies of documents and

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

41

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

information reasonably necessary to verify Contractor’s compliance with this
Agreement. Upon notification by AT&T of a discovery or legal hold request,
Contractor shall fully cooperate with such request and immediately preserve any
Contractor records covered by such request and promptly provide such Contractor
records requested by AT&T related to the inquiry.

f.

Except as provided in Subsection (d), all reasonable out-of-pocket costs and
expenses incurred by AT&T in connection with an AT&T Audit shall be paid by
AT&T. Contractor shall be solely responsible for all costs and expenses incurred
by Contractor in connection with its obligations under this Section.  In the
event that either Party requires that an audit be performed by an independent
auditor, unless otherwise specified herein, the Party requesting such
independent auditor will be responsible for the costs and expenses associated
with the independent auditor.

g.

With respect to AT&T requests for audits or inspections of Contractor
subcontractors, the following applies:

i)

If Contractor’s agreement with its applicable subcontractor permits an AT&T
Audit, AT&T shall be permitted to conduct such audit directly or through a third
party representative. Contractor shall work with AT&T in facilitating the
subcontractor’s cooperation for an expeditious and thorough audit or inspection.

ii)

If Contractor’s contract with its applicable subcontractor precludes AT&T from
directly conducting an audit or inspection, Contractor shall use reasonable best
efforts to enable AT&T to perform an audit of the subcontractor with Contractor
coordinating the audit process. Failing those efforts, Contractor shall, upon
AT&T’s request, conduct the audit or inspection on behalf of AT&T, subject to
terms agreed to by Contractor and AT&T for the subcontractor audit, such as
areas to be audited, applicable fees, and the timeframe for reporting audit
results to AT&T. If AT&T’s request for a Contractor audit or inspection arises
from, in AT&T’s good faith opinion, materially or consistently deficient Service
provided by the subcontractor under AT&T’s account, and the audit in both
Parties’ opinions confirms such deficiencies, Contractor shall not charge AT&T a
fee for the Contractor’s audit of its subcontractor.

3.34 Reporting Defects

If any of Contractor's Work depends, for its proper execution or results, upon
the Work of any other contractor or contractors, Contractor shall inspect and
promptly report in writing to AT&T's representative as identified on the Order
any defects in the Work that render it unsuitable for the

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

42

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

proper execution or results, and Contractor shall not proceed with that phase of
the Work until so authorized by AT&T's Order representative.

3.35 Severability

If any provision of this Agreement or any Order is determined to be invalid,
illegal, or unenforceable, the Parties agree that the remaining provisions of
this Agreement or such Order shall remain in full force if both the economic and
legal substance of the transactions contemplated by this Agreement or such Order
are not affected in any manner that is materially adverse to either Party by
severing the provision determined to be invalid, illegal, or unenforceable.

3.36 Supplier Citizenship and Sustainability

Contractor shall conduct business with an abiding respect for corporate
citizenship, sustainability, and human rights (“Citizenship and
Sustainability”). As such, to the extent Contractor has an existing Citizenship
and Sustainability program, such program shall be no less stringent than AT&T’s
Principles of Conduct for Contractors available at: *****and the AT&T Human
Rights in Communication Policy available at: ***** (as amended from
time-to-time) (“AT&T Citizenship and Sustainability Policies”). In the event
that Contractor does not have a Citizenship and Sustainability program, or such
program does not address all areas addressed in the AT&T Citizenship and
Sustainability Policies, Contractor shall conduct its business operations in a
manner consistent with the AT&T Citizenship and Sustainability Policies.

Upon AT&T’s request, Contractor shall provide to AT&T such information, reports,
or survey responses as AT&T deems necessary to periodically monitor Contractor’s
business operations in the context of Citizenship and
Sustainability.  Contractor shall respond to such requests within timelines as
set forth by AT&T.

3.37 Survival of Obligations

Obligations and rights under this Agreement or an Order that by their nature
would reasonably continue beyond the termination or expiration of this Agreement
or an Order (including those in the Sections entitled “Compliance with Laws,”
“Information,” “Indemnity,” “Infringement,” “Insurance,” “Ownership of Paid-For
Development, Use and Reservation of Rights,” “Publicity,” “AT&T Contractor
Information Security Requirements (CISR)” and “Warranty”) will survive the
termination or expiration of this Agreement or such Order.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

43

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.38 Taxes

a.

Contractor shall invoice AT&T the amount of any federal excise taxes and state
and local sales taxes imposed upon the sale of Material and provision of
Services under this Agreement.  All such taxes must be stated as separate items
on a timely invoice listing the taxing jurisdiction imposing the
tax.  Installation, labor and other non-taxable charges must be separately
stated.  AT&T shall pay all applicable taxes to Contractor that are stated on
and at the time the Material or Services invoice is submitted by
Contractor.  Contractor shall remit taxes to the appropriate taxing
authorities.  Contractor shall honor tax exemption certificates, and other
appropriate documents, which AT&T may submit, pursuant to relevant tax
provisions of the taxing jurisdiction providing the exemption.

b.

Contractor shall pay any penalty, interest, additional tax, or other charge that
may be levied or assessed as a result of the delay or failure of Contractor, for
any reason, to pay any tax or file any return or information required by law,
rule or regulation or by this Agreement to be paid or filed by Contractor.

c.

AT&T’s request, the Parties shall consult with respect to the basis and rates
upon which Contractor shall pay any taxes or fees for which AT&T is obligated to
reimburse Contractor under this Agreement.  If AT&T determines that in its
opinion any such taxes or fees are not payable, or should be paid on a basis
less than the full price or at rates less than the full tax rate, AT&T shall
notify Contractor in writing of such determinations, Contractor shall make
payment in accordance with such determinations, and AT&T shall be responsible
for such determinations.  If collection is sought by the taxing authority for a
greater amount of taxes than that so determined by AT&T, Contractor shall
promptly notify AT&T.  If AT&T desires to contest such collection, AT&T shall
promptly notify Contractor.  Contractor shall cooperate with AT&T in contesting
such determination, but AT&T shall be responsible and shall reimburse Contractor
for any tax, interest, or penalty in excess of AT&T’s determination.

d.

If AT&T determines that in its opinion it has reimbursed Contractor for any
taxes in excess of the amount that AT&T is obligated to reimburse Contractor,
AT&T and Contractor shall consult to determine the appropriate method of
recovery of such excess reimbursements. Contractor shall credit any excess
reimbursements against tax reimbursements or other payments due from AT&T if and
to the extent Contractor can make corresponding adjustments to its payments to
the relevant tax authority.  At AT&T’s request, Contractor shall timely file any
claims for refund and any other documents required to recover any other excess
reimbursements, and shall promptly remit to AT&T all such refunds and interest
received.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

44

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

e.

If any taxing authority advises Contractor that it intends to audit Contractor
with respect to any taxes for which AT&T is obligated to reimburse Contractor
under this Agreement, Contractor shall (i) promptly so notify AT&T, (ii) afford
AT&T an opportunity to participate on an equal basis with Contractor in such
audit with respect to such taxes and (iii) keep AT&T fully informed as to the
progress of such audit. Each Party shall bear its own expenses with respect to
any such audit, and the responsibility for any additional tax, interest or
penalty resulting from such audit is to be determined in accordance with the
applicable provisions of this Taxes Section.  Contractor’s failure to comply
with the notification requirements of this Taxes Section will relieve AT&T of
its responsibility to reimburse Contractor for taxes only if Contractor’s
failure materially prejudiced AT&T’s ability to contest imposition or assessment
of those taxes.

f.

In addition to its rights under Subsections c., d., and e. above with respect to
any tax or tax controversy covered by this Taxes Section, AT&T is entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously invoiced that it is ultimately obligated to pay.  AT&T is entitled to
the benefit of any refund or recovery of amounts that it has previously paid
resulting from such a contest. Contractor shall cooperate in any such contest,
but AT&T shall pay all costs and expenses incurred in obtaining a refund or
credit for AT&T.

g.

If either Party is audited by a taxing authority or other governmental entity in
connection with taxes under this Taxes Section, the other Party shall reasonably
cooperate with the Party being audited in order to respond to any audit
inquiries in an appropriate and timely manner, so that the audit and any
resulting controversy may be resolved expeditiously.

h.

AT&T and Contractor shall reasonably cooperate with each other with respect to
any tax planning to minimize taxes.  The degree of cooperation contemplated by
this Section is to enable any resulting tax planning to be implemented and
includes, but is not limited to: (i) Contractor’s installing and loading all of
the Software licensed by AT&T, and retaining possession and ownership of all
tangible personal property, (ii) Contractor’s installing, loading and/or
transferring the Software at a location selected by AT&T, and (iii) Contractor’s
Delivering all of the Software in electronic form. AT&T shall bear all
reasonable external (paid to third parties), additional expenses incurred by
Contractor to comply with the provisions of this subsection, but AT&T’s advance
written consent is required.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

45

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.39 Termination and Suspension

a.

Termination for Convenience – AT&T may at any time, for its own convenience and
without cause, by providing Contractor written notice, terminate this Agreement
and/or any Order placed hereunder in whole or in part. At the request of AT&T,
Contractor shall Deliver the work-in-progress to AT&T. Except as provided in
subsection e below, AT&T shall have no liability or obligation for such
termination.

b.

Termination for Cause - If either Party breaches any provision of this Agreement
and/or any Order, and (i) if the breach is one that by its nature could be
cured, and such breach is not cured within ten (10) days after the breaching
Party receives written notice, or (ii) if the breach is one that by its nature
cannot be cured, or (iii) if the breach is a violation of Laws, then, in
addition to all other rights and remedies at law or in equity or otherwise, the
non-breaching Party shall have the right upon written notice to immediately
terminate this Agreement and/or any such Order without any obligation or
liability.  Failure of the non-breaching Party to immediately terminate this
Agreement and/or any Order (x) following a breach which continues longer than
such cure period, provided such breach has not been cured prior to the
non-breaching Party’s providing notice of termination, or (y) following a breach
that cannot be cured or that constitutes a violation of Laws shall not
constitute a waiver of the non-breaching Party’s rights to terminate. If AT&T
terminates an Order for cause, Contractor shall refund any amounts AT&T may have
previously paid for Work that AT&T returns or does not Accept; and reimburse
AT&T for any cost incurred in returning Material to Contractor and restoring
AT&T’s site to its previous condition.  If AT&T returns or rejects any Material
to which title has already passed, title in such Material shall revert to
Contractor when Contractor satisfies its refund and reimbursement obligations
under the preceding sentences.  Contractor bears the risk that such Material may
be lost or damaged in transit.

c.

Partial Termination - Whenever law or a provision of this Agreement permits AT&T
to terminate any Order, AT&T may, at its option, terminate such Order either in
whole or in part.  If AT&T terminates an Order in part, AT&T shall pay only for
such Work as AT&T Accepts at prices established under this Agreement or, if
there are none, at prices calculated on the basis of such partially terminated
Order, and, unless a termination charge applies, AT&T has no obligation to pay
for such Work as AT&T does not Accept.

d.

Termination of Related Orders - Whenever law or a provision of this Agreement
permits AT&T to terminate any Order, AT&T may also terminate such other Orders
as are related to the same transaction or series of transactions as the Order in
question.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

46

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

e.

Termination Charges -

1.

Except as provided below, in the event AT&T terminates any Order for convenience
or AT&T is in breach of any Order that precludes Contractor from completing
Delivery, AT&T shall pay Contractor, as Contractor’s sole and exclusive remedy
for detriment resulting from AT&T’s termination of or breach preventing Delivery
under an Order, the lesser of:

i.

the price of such Work, as derived from the Order, or

ii.

the actual costs Contractor incurred to prepare the Material or perform the
Services up to the date of termination, as determined under normal cost
accounting methods, less salvage value, if salvage is permitted by AT&T. For
purposes of this Section, “salvage value” includes the proceeds of the sale of
the Material and Services to another customer and/or the costs Contractor avoids
as a result of re-applying Material and Services to meet other needs of AT&T,
the needs of other customers, or Contractor’s own internal needs within ninety
(90) days following the Delivery Date scheduled in the Order.  Contractor shall
make reasonable efforts to maximize salvage value.  All such costs, avoided
costs, and values are subject to substantiation by proof satisfactory to AT&T
before any payment may become due.

2.

AT&T is not liable to Contractor for any detriment resulting from termination of
an Order for Material not specially manufactured for AT&T when termination of
such Order occurs more than sixty (60) days before the Delivery Date.

3.

If AT&T incurs a termination charge as provided in this Section, and AT&T or an
Affiliate places an Order for Work equivalent to that for which such termination
charge is incurred within sixty (60) days after AT&T incurs such termination
charge, then Contractor shall refund such termination charge to AT&T.

4.

AT&T is not liable for any termination charges in any case when termination
results from the agreement of the Parties.

f.

Obligations upon Expiration or Termination - Upon expiration or termination of
this Agreement or any Order, Contractor shall, upon the request of AT&T: (i)
return all papers, materials and property of AT&T held by Contractor and (ii)
provide reasonable assistance as may be necessary for the orderly, non-disrupted
continuation of AT&T’s business.  Contractor also agrees to assist AT&T in
coordinating the transfer of the provision of the Services to a successor
contractor, which shall include continuing to provide the required level of
Services until the date of expiration or termination and providing the successor
contractor with all pertinent information about the Services.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

47

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

g.

Suspension - AT&T may, at any time, at its convenience, by written notice,
Suspend all or any portion of the Order for a period not to exceed twelve (12)
months. Prior to or at the end of twelve months, AT&T will lift the Suspension
or terminate the Order pursuant to this Section. Such Suspension shall become
effective on the date and to the extent specified in the notice. Upon receipt of
such notice and except as otherwise directed by AT&T, Contractor shall: 1) stop
work on the date and to the extent specified in the notice; 2) take such action
as may be necessary to protect and preserve AT&T’s property; and 3) take no
further action which will increase Contractor’s costs. Contractor’s compensation
if any, for Suspension of work shall be at the discretion of AT&T.

3.40 Third Party Administrative Services

a.

Contractor acknowledges that a third party administrator will perform certain
administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include:

1.

Collecting and verifying certificates of insurance;

2.

Providing financial analysis;

3.

Verifying certifications under the Section entitled “Utilization of Minority,
Women, and Disabled Veteran Owned Business Enterprises”; and

4.

Collecting and verifying Contractor profile information.

b.

Contractor shall cooperate with such third party administrator in its
performance of such administrative functions and shall provide such data as from
time to time the third party administrator may request. Further, notwithstanding
any other provision of this Agreement, Contractor agrees that AT&T may provide
any information regarding Contractor to such third party administrator.  AT&T
shall contractually require the third party administrator to maintain
confidentiality of Contractor’s information with rights to use it solely for
purposes of the administrative functions. Contractor agrees to pay the third
party administrator an annual fee for the performance of these administrative
functions, which annual fee shall not exceed three hundred dollars ($300.00),
and a onetime set-up fee of thirty dollars ($30.00).

3.41 Third Party Beneficiaries

The provisions of this Agreement are solely for the benefit of the Parties
hereto and are not intended to confer upon any person or entity, except the
Parties hereto, any rights or remedies hereunder. There are no third party
beneficiaries of this Agreement, and this Agreement shall not

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

48

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

provide any third person or entity with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

3.42 Title and Risk

Title to Material furnished by Contractor shall vest in AT&T either when
actually installed or incorporated in the Work or, if paid for by AT&T prior to
incorporation into the Work, upon payment when delivered to the work site or
offsite storage areas as approved in writing by AT&T. However, in both cases
Contractor shall retain risk of loss and damages to the Material until AT&T
Accepts Material and Services except where Contractor has transferred custody of
the Material to a third Party (other than its Subcontractor) at the written
request of an authorized representative of AT&T.

3.43 Title To Material Furnished by AT&T

Title to material furnished by AT&T under this Agreement shall at all times be
in AT&T’s name. Contractor assumes responsibility for any loss or damage to such
material while material is in Contractor’s or Subcontractor’s possession or
control and shall be liable for the full actual value of the material.

AT&T may inspect and inventory the material furnished by AT&T under this
Agreement during Contractor's normal business hours. Contractor shall provide
AT&T access to the premises wherein all such material is located. The
obligations assumed by Contractor with respect to material furnished by AT&T
under this Agreement are for the protection of AT&T's property. Should
Contractor fail to comply in any respect, in addition to any other right or
remedy AT&T may have, at no cost to AT&T and upon ten (10) days written notice
to Contractor, AT&T may terminate this Agreement or an Order in whole or in part
or withdraw all or any part of the material furnished or both. Contractor shall,
at AT&T's option, return to AT&T, or hold for AT&T's disposition, any or all of
such material, including any scrap produced as a by-product remaining in
Contractor's possession at the completion of the Order, upon termination of this
Agreement, or the withdrawal of material furnished.

At all times and at Contractor’s expense, Contractor shall maintain property
insurance for all perils, to include wind, flood, earth movement and mysterious
disappearance, for full replacement cost for all property of AT&T in the care,
custody and control of the Contractor. AT&T shall be named as an additional
insured and loss payee.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

49

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.44 Transaction Costs

Except as expressly provided in this Agreement or an Order, each Party shall
bear its own fees and expenses (including the fees and expenses of its agents,
representatives, attorneys, and accountants) incurred in connection with the
negotiation, drafting, execution, and performance of this Agreement and the
transactions it contemplates.

3.45 Utilization of, Minority, Women, and Disabled Veteran Owned Business
Enterprises

a.

It is the policy of AT&T that minority, women, and disabled veteran owned
business enterprises (“MWDVBEs”) shall have the maximum practicable opportunity
to participate in the performance of contracts.

b.

Contractor shall make good faith efforts to carry out this policy in the award
of subcontracts, distribution agreements, resale agreements, and other
opportunities for MWDVBE participation.  In furtherance of those efforts, and
not as a limitation, Contractor shall submit annual participation plans, at the
time of contract execution and each subsequent year by December 31, establishing
Contractor’s goals for the upcoming year for participation by minority owned
business enterprises (“MBE”), women owned business enterprises (“WBE”)
and  disabled veteran business enterprises (“DVBE”), with “participation”
expressed as a percentage of  aggregate estimated annual purchases by AT&T for
the coming year under this Agreement.   Contractor shall include specific and
detailed plans for achieving its goals in each participation plan.  Contractor’s
participation goals for the first year (that is, the calendar year that ends on
December 31 next following the effective date of this Agreement) are: 15% annual
MBE participation; 5% annual WBE participation; and 1.5% annual DVBE
participation.  Contractor’s participation plan for the first year is attached
to and incorporated into this Agreement as Appendix G.

c.

By the tenth day following the close of each calendar month, Contractor shall,
in a format and manner acceptable to AT&T, report actual results of its efforts
to meet its goals during the preceding calendar month as directed in Appendix G.
When reporting its results, Contractor shall count only expenditures with
MWDVBEs that are certified as MBE, WBE, or DVBE firms by certifying agencies
that are recognized by AT&T, as listed on Appendix G.

d.

Contractor shall inform prospective MBE, WBE, and DVBE subcontractors of their
opportunities to apply for certification from the agencies listed in Appendix G.

e.

The extent to which contractors (a) set challenging goals in their annual
participation plans and (b) succeed in exceeding the goals that they have set
are factors that AT&T may

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

50

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

consider favorably when deciding to extend or renew expiring agreements, to
apportion orders among competing contractors under existing agreements, and to
award new business in competitive bidding.

f.

Contractor’s obligations under this Section are not a limitation of any
obligations that Contractor may have under other provisions of this Agreement,
including the Section entitled “Government Contract Provisions”.

3.46 Warranty

a.

Contractor represents and warrants to AT&T that Material furnished hereunder
will be merchantable, free from defects in design, material and workmanship, fit
and sufficient for the purposes intended by AT&T, free from all liens and
encumbrances and will strictly conform to and perform in accordance with
applicable Specifications, drawings and samples. In addition, if Material
contains one or more original equipment or software manufacturer’s (“OEM”)
warranties, Contractor hereby represents that it has the authority to and does
hereby assign such warranties to AT&T.

b.

Contractor represents and warrants to AT&T that any Services provided hereunder
will be performed in a first-class, professional manner, in strict compliance
with the Specifications, and with the care, skill, and diligence, and in
accordance with the applicable standards, currently recognized in Contractor's
profession or industry.  If Contractor fails to meet applicable professional
standards, Contractor will, without additional compensation, promptly correct or
revise any errors or deficiencies in the Services furnished hereunder.

c.

The warranty period for Material and Services shall be the longer of the
warranty period stated in the Order, the Specifications, the applicable OEM’s
warranty, or two (2) years. The warranty period in all cases shall commence upon
Acceptance.

d.

Contractor represents and warrants that:

1)

There are no actions, suits, or proceedings, pending or threatened, which will
have a material adverse effect on Contractor’s ability to fulfill its
obligations under this Agreement;

2)

Contractor will immediately notify AT&T if, during the term of this Agreement,
Contractor becomes aware of any action, suit, or proceeding, pending or
threatened, which may have a material adverse effect on Contractor’s ability to
fulfill the obligations under this Agreement or any Order;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

51

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3)

Contractor has all necessary skills, rights, financial resources, and authority
to enter into this Agreement and related Orders, including the authority to
provide or license the Material or Services;

4)

The Material and Services will not infringe any patent, copyright, or other
intellectual property;

5)

No consent, approval, or withholding of objection is required from any entity,
including any governmental authority, with respect to the entering into or the
performance of this Agreement or any Order;

6)

The Material and Services will be provided free of any lien or encumbrance of
any kind;

7)

Contractor will be fully responsible and liable for all acts, omissions, and
Work performed by any of its representatives, including any subcontractors;

8)

All representatives, including subcontractors, will strictly comply with the
provisions specified in this Agreement and any Order; and,

9)

Contractor will strictly comply with the terms of this Agreement and the terms
of any Order, including those specified in any Exhibits or Appendices thereto.

10)

Contractor represents and warrants that all Material provided to AT&T hereunder
shall be tested prior to shipment to ensure its compliance with the
Specifications.

11)

All warranties will survive inspection, acceptance, payment and use. These
warranties will be in addition to all other warranties, express, implied or
statutory. Contractor shall defend, indemnify and hold AT&T, its Affiliates, and
their agents and representatives harmless from and against all Loss arising out
of or resulting from a breach of these representations and warranties, in
accordance with Section herein entitled “Indemnity”.

12)

If at any time during the warranty period for Material or Services AT&T believes
there is a breach of any warranty, AT&T will notify Contractor setting forth the
nature of such claimed breach. Contractor shall promptly investigate such
claimed breach and shall either (i) provide Information satisfactory to AT&T
that no breach of warranty in fact occurred or (ii) at no additional charge to
AT&T, promptly take such action as may be required to correct such breach. If
the required corrective action is to re-perform the Services and/or repair the
Material, and if Contractor fails or refuses to make such repairs and/or
re-perform such Services, then, in addition to any other remedies, AT&T shall
have the right, at its option, either (1) to perform such Services and to repair
such Material, at Contractor’s expense; or (2) to receive a full refund of any
amounts paid for such Material and Services.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

52

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

13)

If a breach of warranty has not been corrected within a commercially reasonable
time, or if two or more breaches of warranty occur in any sixty (60) day period,
AT&T may terminate this Agreement and/or the subordinate agreement or Order
without liability to Contractor.

3.47 Work Authorizations

Work Authorizations (WA’s) shall be quoted and priced in accordance with the
Section of the applicable subordinate agreement titled “Service Work
Authorizations”. Quotes and pricing shall be broken out by labor, Material and
fees, including but not limited to any fees for building permits, other permits,
licenses and inspections necessary for completion of Work. The Material cost
will identify all Material (excluding material provided by AT&T).

3.48 Work Done By Others

If any part of Contractor’s Work is dependent upon Work performed by others or
subcontracted consistent with the terms herein, Contractor shall inspect and
promptly report to AT&T any defect that renders such other Work unsuitable for
Contractor’s proper performance. Contractor’s silence shall constitute approval
of such other Work as fit, proper and suitable for Contractor’s performance of
its Services or provision of Material. Any use of, including any changes to the
use of, a Subcontractor must be approved by AT&T in writing before commencement
of the Work. Contractor shall provide to AT&T, upon request, information about
the Subcontractor including the identity of, the location of, and a complete
description of the activities to be performed by such Subcontractor. Where a
portion of the Work is approved to be subcontracted, Contractor remains fully
responsible for performance thereof and shall be responsible to AT&T for the
acts and omissions of any Subcontractor.  Nothing in this Agreement shall create
any contractual obligation or other liability of AT&T to any Subcontractor or
its employees.  Contractor agrees to bind every Subcontractor to terms
consistent with the terms of this Agreement.

4.0 Special Terms

4.1 Access

a.

When appropriate, Contractor shall have reasonable access to AT&T’s premises
during normal business hours, and at such other times as may be agreed upon by
the Parties, to enable Contractor to perform its obligations under this
Agreement.  Contractor shall coordinate such access with AT&T’s designated
representative prior to visiting such premises.  Contractor will ensure that
only persons employed by Contractor or subcontracted by Contractor will be
allowed to enter AT&T’s premises.  If AT&T requests

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

53

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

Contractor or its subcontractor to discontinue furnishing any person provided by
Contractor or its subcontractor from performing Work on AT&T’s premises or job
site, Contractor shall immediately comply with such request.  Such person shall
leave AT&T’s premises or job site promptly, and Contractor shall not furnish
such person again to perform Work on AT&T’s premises without AT&T’s written
consent.  The Parties agree that, where required by governmental regulations,
Contractor will submit satisfactory clearance from the U.S. Department of
Defense and/or other federal, state, or local authorities.

b.

AT&T requires Contractor or its representatives, including employees and
subcontractors, to exhibit identification credentials, which AT&T may issue, to
gain access to AT&T’s premises for the performance of Services.  If for any
reason, any Contractor representative is no longer performing such Services,
Contractor shall immediately inform AT&T.

Notification shall be followed by the prompt delivery to AT&T of the
identification credentials, if issued by AT&T, or a written statement of the
reasons why the identification credentials cannot be returned.

c.

Contractor shall ensure that its representatives, including employees and
subcontractors, while on or off AT&T's premises, will (i) perform Services which
conforms to the Specifications, Requirements and General Notes, (ii) protect
AT&T’s material, buildings, and structures, (iii) perform Work which do not
interfere with AT&T’s business operations, and (iv) are performed with care and
due regard for the safety, convenience, and protection of AT&T, its employees,
and property.

d.

Contractor shall be responsible for ensuring that all persons furnished by
Contractor work harmoniously with all others when on AT&T’s premises.

4.2 AT&T Contractor Information Security Requirements (CISR)

Contractor agrees to comply with the AT&T Contractor Information Security
Requirements (CISR) set forth in Appendix M attached hereto and incorporated by
reference herein. Contractor agrees to cooperate fully with AT&T, including
completing checklists or similar documentation, to ensure that Software and/or
computer systems Contractor develops, designs, supports and/or uses under this
Agreement comply with the standards and requirements set forth in the CISR.
Contractor agrees to indemnify, defend at its expense, and hold AT&T, its
Affiliates and its and their agents, employees and customers harmless against
any Loss arising from or in connection with, or resulting from, any breach of
the terms set forth in the CISR, in accordance with the Section herein entitled
“Indemnity.”

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

54

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

4.3 Background Checks

a.

Contractor, with respect to the following requirements in this Section
(collectively, “Background Checks”) and subject to any federal, state, or local
laws, rules or regulations which may limit any Contractor action otherwise
required by this section, shall:

make all reasonable and legally permitted efforts, including checking the
background, verifying the personal information and conducting a Drug Screen to
determine and verify all information necessary to represent and warrant to AT&T
that no Contractor employee, contractor or subcontractor and no employee or
agent of any Contractor or subcontractor (“Contractor Person”) who Contractor
proposes to have perform any Service that permits physical, virtual or other
access to AT&T 's or its customer's premises, systems, networks, or Information
(“Access”) at any time during the term,

(a)

has presented a positive Drug Screen,

(b)

has been convicted of any felony, or has been convicted of any misdemeanor
involving violence, sexual misconduct, theft or computer crimes, fraud or
financial crimes, drug distribution, or crimes involving unlawful possession or
use of a dangerous weapon (“Conviction”) or

(c)

is identified on any government registry as a sex offender (“Sex Offender
Status”); and

(d)

not permit any such Contractor Person presenting a positive Drug Screen, to
perform any Service that permits such Access during the term.

Contractor shall comply with the obligations of subsections (b) and (c) above
through the use of a third party service which shall perform a review of
applicable records for those counties, states, and federal court districts in
which a proposed Contractor Person has identified as having resided, worked, or
attended school in the previous ten (10) years, unless a shorter period is
required by any federal, state, or local law.

b.

Contractor acknowledges and agrees that it is Contractor’s sole and exclusive
responsibility to determine whether a Contractor Person with a Conviction or a
Sex Offender Status has a reasonable relationship to the individual’s fitness or
trustworthiness to perform the Service, subject to any federal, state, or local
restrictions on the consideration of criminal convictions in making employment
decisions and should be denied Access during the term under the terms of this
Agreement and in compliance with all federal, state, and local laws, unless an
exception is granted by AT&T under paragraph e. of this Section.

c.

Contractor represents and warrants to AT&T that, to the best of its knowledge,
no Contractor Person has (i) falsified any of his or her Identification
Credentials, or (ii) failed

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

55

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

to disclose any material information in the hiring process relevant to the
performance of any Service. Contractor shall not permit any Contractor Person
who has falsified such Identification Credentials or failed to disclose such
information to perform any Service that permits Access.

d.

The following definitions apply:

i

“Identification Credentials” includes, with respect to each Contractor Person,
his or her Social Security number, driver’s license, educational credentials,
employment history, home address, and citizenship indicia.

ii

“Drug Screen” means the testing for the use of illicit drugs (including opiates,
cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any Contractor
Person who (i) has unsupervised (or badged) physical Access to AT&T’s or its
customer’s premises, or (ii) has regular or recurring supervised physical Access
to AT&T’s or its customer’s premises for more than thirty (30) days in the
aggregate annually.

e.

Contractor to comply with the requirements of this Section shall be considered a
material breach of this Agreement.  Notwithstanding any of the foregoing,
exceptions for individual Contractor Persons may be granted by AT&T on a
case-by-case basis.

4.4 Clean Up

Contractor at all times, and at its expense, shall keep AT&T and its landlord’s
premises safe and free from accumulation of waste materials or rubbish caused by
Contractor's operations. Upon completion of the Work, Contractor shall, at its
expense, remove promptly from the premise all of Contractor's implements,
equipment, tools, machines, surplus and waste materials and debris. If
Contractor fails to clean up as provided herein, AT&T may hire another
contractor to do so and charge the cost thereof to Contractor or deduct same
from AT&T’s payment to Contractor.

4.5 Contractor`s Audited Financial Statements

In the event that Contractor is not a publicly traded corporation, Contractor
shall provide to AT&T (or its third party delegate), upon request and at no
charge, its bona fide and unedited audited fiscal year financial statements and
other financial documents as reasonably requested by AT&T to allow an assessment
of Contractor’s financial condition.  If Contractor is a subsidiary of, is owned
by, has a majority of its interest held by, or is controlled by an entity (e.g.,
a parent company) that is not a publicly traded corporation, then Contractor
shall furnish such documents for both Contractor and its owning, controlling or
parent company.  If Contractor is a subsidiary of, is owned by, has a majority
of its interest held by, or is controlled by an entity (e.g., a parent company)
that is a publicly traded corporation, then Contractor shall furnish such
documents for

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

56

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

both Contractor and its owning, controlling or parent company to the extent that
such documents are not publicly available.

4.6 Contractor’s Information

Intentionally omitted.

4.7 Contractor Personnel Information

In order to satisfy physical and network security requirements for AT&T, which
may include both issuance of a building access badge and picture ID badge to
Contractor personnel, Contractor and/or its personnel agree to provide any and
all personal information required by the AT&T security department.  This
information includes, but is not limited to, social security numbers. Contractor
personnel will not be authorized to perform Work for AT&T if Contractor
personnel refuse to provide any and all information necessary to complete the
process of issuing a badge or acquiring network access. AT&T will not be
required to pay Contractor for the time spent trying to acquire a badge or
network access for Contractor personnel while on premises at AT&T.

Contractor is responsible for notifying the AT&T project manager of all
Contractor information related to new hires, termination or changes in
information.  This includes but is not limited to starting date, end date and
location changes.

4.8 Contractor’s Use of Landlord or Customer Lines/Phone Service

Contractor shall ensure that its representatives will avoid the use of landlord
or customer lines to place calls, to do testing or for any other purpose if at
all possible.  If such use cannot be avoided, Contractor’s employees will use a
calling card or other means, which prevent charges to landlord or customer
accounts. Contractor will inform its representatives of this requirement and
take steps to enforce compliance and, upon request, will provide documentation
thereof to AT&T.

4.9 Damage to Property

Contractor assumes full responsibility for any damage or loss to AT&T's property
that may be caused by or result from any tortious act or omission of Contractor
or any person employed by or under contract with Contractor. In the event of
such damage, AT&T may elect to have repairs made by Contractor, by AT&T
personnel, or by other contractors. In the event AT&T shall elect to have
Contractor repair the damage, Contractor shall promptly do so, at its own
expense and to AT&T's satisfaction. In the event AT&T shall elect to have the
damage repaired by its own personnel or other contractors, Contractor shall
reimburse AT&T for the cost to it of such repairs.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

57

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

If Contractor causes damage to AT&T’s property, including damage to copper or
fiber cable, Contractor shall reimburse AT&T for any damages or losses incurred
in connection therewith, including damages for loss of use.

4.10 Electronic Data Interchange (EDI)

a.

The Parties may exchange orders, payments, acknowledgements, invoices,
remittance notices, and other records (“Data”) electronically, in place of
tangible documents, and agree to exchange such Data in accordance with the
Telecommunications Industry Forum EDI Guidelines for use of American National
Standards Institute (ANSI) Accredited Standards Committee X12 transaction sets,
unless they mutually agree to a proprietary format or another standard such as
Extensible Markup Language (XML).

b.

The following additional conditions apply to any such exchanges:

1.

Garbled Transmissions: If any Data is received in an unintelligible,
electronically unreadable, or garbled form, the receiving Party shall promptly
notify the originating Party (if identifiable from the received Data) in a
reasonable manner.  In the absence of such notice, the originating Party's
record of the contents of such Data shall control.

2.

Signatures: Each Party will incorporate into each EDI transmission an electronic
identification consisting of symbol(s) or code(s) ("Signature").  Each Party
agrees that any predetermined Signature of such Party included in or affixed to
any EDI transmission shall be sufficient to verify such Party originated,
“signed” and “executed” such transmission. No Party shall disclose to any
unauthorized person the Signatures of the Parties hereto.

3.

Statute of Frauds: The Parties expressly agree that all Data transmitted
pursuant to this clause shall be deemed to be a "writing" or "in writing" for
purposes of the Uniform Commercial Code (UCC). Any such Data containing or
having affixed to it a Signature shall be deemed for all purposes to: (i) to
have been "signed" and "executed"; and (ii) to constitute an "original" when
printed from electronic files or records established and maintained in the
normal course of business.

4.

Method of Exchange: Exchange of Data will be made by direct electronic or
computer systems communication between AT&T and Contractor or by indirect
communications using a third party service provider (“Provider”) or Value Added
Network ("VAN") to translate, forward and/or store such Data.  Each Party shall
be responsible for the cost(s) and associated cost(s) of any Provider or VAN
with which it contracts.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

58

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

5.

When the Parties are using EDI, the requirements of the EDI system will govern
and will control if in conflict with any other provision of this Agreement.

4.11 Emergency Work

In an emergency, AT&T’s representative may orally request Contractor to perform
Work. AT&T shall issue a confirming Order for all such oral requests.

4.12 Hazardous Material and Regulated Substances

a.

If Contractor or its subcontractors provide Material and/or Services in a state
other than California, then Subparagraphs 1. through 5., of this Subsection a.,
shall apply.

1.

A “Regulated Substance” as referenced in this clause is a generic term used to
describe all materials that are regulated by the federal or any state or local
government during transportation, handling and/or disposal.  This includes, but
is not limited to, materials that are regulated as (a)“hazardous materials”
under the Hazardous Materials Transportation Act and the Control of Radioactive
Contamination of the Environment Law, (b)“chemical hazards” under the
Occupational Safety and Health Administration (OSHA) standards, (c)“chemical
substances or mixtures” under the Toxic Substances Control Act, (d)“pesticides”
under the Federal Insecticide, Fungicide and Rodenticide Act and (e)“hazardous
wastes” as defined or listed under the Resource Conservation and Recovery Act
and the Hazardous Waste Control Law.

2.

Contractor shall comply with all applicable Laws, including any notice
requirements, regarding any Material ordered hereunder which contains or
consists of a Regulated Substance or any Service ordered hereunder which
involves the handling, use, storage, recycling, disposal or transportation of
Regulated Substances.  Contractor shall notify AT&T and provide AT&T with all
necessary information (including but not limited OSHA Material Safety Data
Sheets (MSDS) at least thirty (30) days before shipping Material containing or
consisting of Regulated Substances to AT&T or commencing the performance of
Services for AT&T involving the handling or use of Regulated Substances.  Each
MSDS must include an attachment indicating the specific worker protection
equipment requirement for use of the Regulated Substance covered thereby.

3.

Notwithstanding any other provisions of this Agreement, AT&T shall have the
right, but not the duty, to terminate without liability any Order for Material
containing or consisting of a Regulated Substance or for Services involving the
handling or use of Regulated Substances within thirty (30) days after such
notification from Contractor.  Otherwise, AT&T and Contractor shall cooperate
concerning the acceptance of such

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

59

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

Material and Services.  Contractor shall mark all Material and/or materials
which are required by all applicable Laws to be so marked, and shall provide
assistance to AT&T of an advisory nature in the handling and use of Regulated
Substances provided hereunder and the disposal of “hazardous waste”, as defined
by applicable Laws (“Hazardous Wastes”), resulting therefrom.

4.

Contractor shall provide AT&T with the same information pertaining to Regulated
Substances in the Material and Services and used in the Services it provides to
AT&T or Hazardous Waste resulting therefrom as Contractor provides to
Contractor’s employees or agents involved in the disposition or treatment of
such Regulated Substances or Hazardous Waste.

5.

Contractor further agrees to defend, indemnify, and hold AT&T, its Affiliates,
and their respective agents and employees, harmless from and against any Loss
sustained because of Contractor’s non-compliance herewith, in accordance with
the Section titled “Indemnity”.

b.

If Contractor or its subcontractors provide Material and/or Services in the
state of California, then Subparagraphs 1. through 7., of this Subsection b.,
shall apply.

1.

A “Regulated Substance” as referred to in this clause is a generic term used to
describe all materials that are regulated by federal or any state or local
government during transportation, handling and/or disposal.  These include, but
are not limited to, materials that are regulated as (a) “hazardous material”
under the Hazardous Material Transportation Act and the Control of Radioactive
Contamination of Environmental Law, Title 8 of the California Code of
Regulation, Section 5194, and the Hazardous Substances Information and Training
Act, (b) “chemical hazards” under the Occupational Safety and Health
Administration (OSHA) standards, (c) “chemical substances and mixtures” under
the Toxic Substances Control Act and “chemicals” on the Governor’s List known to
the State of California to cause cancer, birth defects, and/or other
reproductive harm, as that term is defined in the California Safe Drinking Water
and Toxic Enforcement Act of 1986 (“Proposition 65”), (d) “pesticides” under the
Federal Insecticide, Fungicide and Rodenticide Act, and (e) “hazardous waste” as
defined or listed under the Resource Conservation and Recovery Act and the
Hazardous Waste Control Law.

2.

Contractor shall comply with all applicable Laws, including any notice
requirements, regarding any Material ordered hereunder which contains or
consists of a Regulated Substance or any Service ordered hereunder which
involves the use, handling, storage, recycling, disposal or transportation of
Regulated Substances.  Contractor shall notify

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

60

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

AT&T and provide AT&T with all necessary information (including but not limited
OSHA Material Safety Data Sheets [MSDS]) at least thirty (30) days before
shipping Material containing or consisting of Regulated Substances to AT&T or
commencing the performance of Services for AT&T involving the handling or use of
Regulated Substances.  Each MSDS must include an attachment indicating the
specific worker protection equipment requirement for use with the Regulated
Substance covered thereby. If the Regulated Substance is a chemical defined by
Proposition 65, the MSDS for said chemical should indicate that the chemical is
one which is known to the state of California to cause cancer, birth defects or
other reproductive harm. Contractor shall maintain and distribute such
information upon request to AT&T and/or any other Contractor at the same
location.

3.

Notwithstanding any other provision of this Agreement, AT&T shall have the
right, but not the duty, to terminate without liability any Order for Material
consisting of or containing a Regulated Substance or Service involving the use
and handling of Regulated Substances within thirty (30) days after such
notification from AT&T.  Otherwise, AT&T and Contractor shall cooperate
concerning the acceptance by AT&T of such Material and Services.  Contractor
shall mark all Material and/or materials as Regulated Substances, which are
required by all applicable Laws to be so marked, and shall provide assistance to
AT&T of an advisory nature in the handling and use of Regulated Substances
provided hereunder and the disposal of “hazardous waste”, as defined by
applicable Laws (“Hazardous Wastes”), resulting therefrom.

4.

Contractor shall provide AT&T with the same information pertaining to Regulated
Substances in or used in the Material and Services it provides to AT&T or
Hazardous Waste as Contractor provides to Contractor’s employees or agents
involved in the disposition or treatment of such Regulated Substances.

5.

AT&T’s California facilities, Contractor shall, and shall require its
subcontractors, to issue warnings in accordance with Proposition 65 for exposure
to chemicals covered by Proposition 65 introduced by Contractor or its
subcontractor to personnel at AT&T’s California facilities, the public and AT&T
from the time Contractor and/or its subcontractor enter AT&T’s California
facilities and/or commences performing Services through the completion of such
performance. Contractor shall, and shall require its subcontractors, to warn
AT&T of any exposure to chemicals covered by Proposition 65, which may continue
after Contractor or its subcontractors have completed the performance of
Services.  Such warning may take the form of, but not be limited to, a MSDS for
each such chemical.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

61

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

6.

CONTRACTOR IS HEREBY WARNED IN ACCORDANCE WITH PROPOSITION 65 THAT EXPOSURE TO
CHEMICALS MAY OCCUR AT AT&T’S FACILITIES. CONTRACTOR IS ALSO HEREBY WARNED THAT
AT&T POLES MAY CONTAIN CHEMICALS KNOWN TO THE STATE OF CALIFORNIA TO CAUSE
CANCER IN CERTAIN SITUATIONS.  If requested, AT&T shall make available to
Contractor, its subcontractors, and any of their employees, a MSDS for the
chemicals covered by Proposition 65, if any, at AT&T’s facilities where
Contractor is providing Services or in poles which will be handled by or sold to
Contractor hereunder. Contractor shall issue appropriate warnings to inform and
educate employees, agents, subcontractors, other invitees and employees of any
of them, entering AT&T’s facilities or handling poles hereunder of the above
information in accordance with applicable Laws.

7.

Contractor further agrees to defend, indemnify, and hold AT&T, its Affiliates,
and their respective agents and employees, harmless from and against any Loss
sustained because of Contractor’s non-compliance herewith, in accordance with
the Section titled “Indemnity”.

4.13 Identification of Contractor`s Personnel and Equipment

a.

Contractor’s personnel, who may have contact with the public while performing
Work for AT&T, shall carry and display upon request identification showing that
they are the employees of Contractor.  Contractor’s personnel shall be
responsible for securing permission to enter upon private property when entry is
necessary to Contractor’s performance of the Service.

b.

All of Contractor’s owned, leased or rented vehicles shall be marked with
Contractor’s identification, including Contractor’s company name and telephone
number.

4.14 Independent Contractor

Contractor hereby represents and warrants to AT&T that:

a.

Contractor is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of AT&T;

b.

Contractor’s personnel performing Services shall be considered solely the
employees or agents of Contractor and not employees or agents of AT&T;

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

62

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

c.

Contractor has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation and discharge of all personnel performing
the Services;

d.

Contractor is solely responsible for all matters relating to compensation and
benefits for all of Contractor’s personnel who perform Services.  This
responsibility includes, but is not limited to, (i) timely payment of
compensation and benefits, including, but not limited to, overtime, medical,
dental, and any other benefit, and (ii) all matters relating to compliance with
all employer obligations to withhold employee taxes, pay employee and employer
taxes, and file payroll tax returns and information returns under local, state,
and federal income tax laws, unemployment compensation insurance and state
disability insurance tax laws, social  security and Medicare tax laws, and all
other payroll tax laws or similar laws with respect to all Contractor personnel
providing Services. Contractor will indemnify, defend, and hold AT&T, its
Affiliates, and their respective agents and employees, harmless from and against
all Loss, arising out of or related to Contractor’s failure to comply with this
subsection d, in accordance with the Section titled “Indemnity”; and

4.15 Inspection of Material

Contractor shall inspect all Material used in the performance of the Work,
whether or not furnished by AT&T, for defects or hazardous conditions which
could cause property damage, personal injury, or otherwise affect the quality of
the Work.  Contractor shall report all defects or hazardous conditions to a AT&T
representative as soon as the defect has been identified.

4.16 Inspection of Work

AT&T may have inspectors at the job site to inspect the performance and quality
of the Work and to ensure Contractor's compliance with the plans and
Specifications, Requirements and General Notes of the Order and with the terms
and conditions of this Agreement and the applicable subordinate agreement.  Any
AT&T inspectors, employees or agents, however, shall have no authority to direct
or advise Contractor concerning the method or manner by which the Work is to be
performed.  Contractor has sole authority, responsibility and control over the
Work and shall exercise its full responsibilities as an independent contractor.

4.17 Notification of Injury or Damage

Contractor shall promptly notify AT&T of any injury, death, loss or damage to
persons, animals, or property which is in any way related to the Work performed
under this Agreement, even though such occurrence was not caused or contributed
to by Contractor, its employees and agents.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

63

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

4.18 Previous Services for AT&T

Contractor will determine whether each individual who performs Services for AT&T
has performed Work as an employee or temporary worker for AT&T, or any AT&T
Affiliate, in the six (6) months preceding the individual’s proposed
commencement of Work for AT&T.

Contractor will provide AT&T with written notice of any individuals who meet the
foregoing criteria.  AT&T may require that Contractor provide another individual
to perform the Work.

a.

Contractor will ensure that no individual providing Services in connection with
an Order submitted by AT&T provides Services to AT&T for more than thirty-six
(36) consecutive months, unless AT&T provides written authorization for the
individual to perform Services for more than thirty-six (36) consecutive months.

4.19 Protection of Property

Contractor shall immediately report to AT&T’s representative any hazardous or
unusual conditions or damage to any property caused or observed by Contractor or
Contractor’s agents on or about the property where the Work is being performed.
Contractor agrees to make reasonable efforts to watch for any type of
unsatisfactory or unsafe plant condition in need of correction and report such
to AT&T’s representative.

4.20 Releases Void

Neither Party shall require waivers or releases by any person or representative
of the other Party for visits to its premises, and no such releases or waivers
shall be pleaded by either Party in any action or proceeding.

4.21 Right to Complete Work

a.

AT&T reserves the right to take over the Work, including any Material, and
complete the Work under this Agreement without prejudice to any other right or
remedy it may have, upon forty-eight hours (48) written notice to the last known
business address of the Contractor, if:

1.

Contractor fails to diligently perform the Work;

2.

A delay in the Work occurs by reason of strike, lockout or operation of any law,
whether or not the Contractor is excused by reason for such delay;

3.

Contractor is brought into bankruptcy proceeding, whether voluntary or
involuntary, or makes an assignment for the benefit of its creditors, or is no
longer financially responsible; or

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

64

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

4.

Contractor breaches any of the terms of this Agreement.

b.

AT&T completes the Work, Contractor shall not be entitled to further payments
under the Agreement, until the Work is completed and Accepted by AT&T.  AT&T
will pay Contractor only for Work performed by Contractor. AT&T's payment to
Contractor for Work started by Contractor, but not completed, will be negotiated
by AT&T and Contractor. If AT&T's costs and expenses to complete the Work exceed
the unpaid balance of the contract price, Contractor will pay the difference to
AT&T.  The completion of the Work by AT&T shall not terminate any other
obligation of the Parties under the Agreement.

4.22 Safety Management

Contractor is responsible for the safe performance of all Services done under
each Order, and shall maintain a safety program appropriate to the Services
being performed which complies with all laws and any requirements specified in
the Order. AT&T does not undertake to provide

Contractor, its Subcontractors or their employees or representatives with a safe
place to work, and Contractor is responsible for providing such a safe place to
work. Contractor shall not be relieved of its duties with regard to the safe
performance of the Services by reason of any conduct, acts or omissions of any
inspector, employee or representative of AT&T or its landlord or customer.
Contractor shall take all reasonable measures and precautions at all times to
prevent any bodily injury (including death) of its personnel and any person who
is on or near the premises where such Work is being performed. Contractor
further agrees to perform all Work and furnish tools and equipment that comply
with known safety regulations, practices, and precautions, including, but not
limited to, regulations under the Occupational Safety and Health Act of 1970, as
amended, or regulations of any Federal, State or local authorities. Contractor
shall establish a safety organization to implement safety management roles and
responsibilities, which include training content and description,
communications, inspection and audit, standards and criteria, and frequency and
timing of aforementioned aspects of the safety program. Contractor shall develop
a system to record and report OSHA, EPA and other federal, state and local
required information for environmental and public health and safety. Contractor
shall maintain staff necessary to provide functional oversight and perform
audits to ensure compliance at the national, regional, and market level.

4.23 Subcontractors

Where a portion of the Work is subcontracted, Contractor remains fully
responsible for performance thereof and shall be responsible to AT&T for the
acts and omissions of any subcontractor.  Any use of a subcontractor must be
approved by AT&T before commencement of the Work.  Contractor shall require all
subcontractors performing Work on the project or who may

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

65

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

enter upon the Work site to maintain the same insurance requirements as those
set forth in the Insurance Section of this Agreement. Nothing in this Agreement
shall create any contractual obligation or other liability of AT&T to any
subcontractor or its employees. The Contractor agrees to bind every
subcontractor to the terms of this Agreement and, specifically, to compliance
with the Insurance Section of this Agreement.

4.24 Technical Support

Contractor will provide, at no additional cost to AT&T, full and complete
technical assistance to AT&T for the Material and Services provisioned under
this Agreement, including ongoing technical support and field service and
assistance, provision of technical bulletins and updated user manuals, and
telephone assistance to assist with installation, operation, maintenance and
problem resolution.  The availability or performance of this technical support
will not be construed as altering or affecting Contractor’s obligations as set
forth in the Warranty Section or as provided elsewhere in this Agreement.  Field
Service and technical support, including emergency support (service affecting),
will be provided on site twenty-four (24) hours a day. Contractor will provide
to AT&T, and keep current, an escalation document that includes names, titles
and telephone numbers, including after-hours telephone numbers, of Contractor
personnel responsible for providing technical support to AT&T.  Contractor will
maintain a streamlined escalation process to speed resolution of reported
problems.

4.25 Testimony

Matters relating to Work under this Agreement may be at issue before various
governmental bodies.  Contractor agrees to have appropriate members of its
company willing to testify at appropriate times at no additional cost, regarding
any aspect of the Work, unless otherwise mutually agreed upon by the Parties.

5.0 Execution of Agreement

5.1 Transmission of Original Signatures and Executing Multiple Counterparts

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document (e.g., pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of original signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 



 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

66

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date the last Party signs.

Goodman Networks, Inc.

AT&T Mobility LLC

By AT&T Services, Inc.,

its authorized representative

 

 

 

By: /s/ Carol Murdock

 

 

 

By: /s/ Rickee Rudowitz

Printed Name: Carol Murdock

Printed Name: Rickee Rudowitz, on behalf of Sanjay Kumar

Title: VP of Contracts

Title: Senior Contract Manager

Date: January 14, 2014

Date: January 14, 2014

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

67

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

 

 

 

 

Appendices

Appendix G - Prime Contractor MBE/WBE/DVBE Participation Plan

 

 

Prime Contractor MBE/WBE/DVBE Participation Plan PRIME

CONTRACTOR MBE/WBE/DVBE PARTICIPATION PLAN

 

YEAR REPORTING: 2014

 

 

PRIME CONTRACTOR NAME: ADDRESS:

COMPANY E-MAIL: TELEPHONE NUMBER:

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT:

 

 

DESCRIBE YOUR M/WBE-DVBE OR CONTRACTOR DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

68

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

1. GOALS

A. WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?

 

MINORITY BUSINESS ENTERPRISES (MBEs)

WOMAN BUSINESS ENTERPRISES (WBEs)

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

15%

5%

1.5%

 

B.WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT:

C.WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:

 

MINORITY BUSINESS ENTERPRISES (MBEs)

WOMAN BUSINESS ENTERPRISES (WBEs)

DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)

$ 0

$ 0

$ 0

 

2.

LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO MBE/WBE/DVBEs OR
DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS

 

DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE
ADDED RESELLERS

 

For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

 

Company

Name

Classification

(MBE/WBE/DVBE)

Products/Services to

be provided

$ Value

Date to

Begin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

69

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

3.

SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS TO
SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S). SELLER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

4.

THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE COORDINATOR FOR
SELLER, WILL:

ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN, SUBMIT SUMMARY REPORTS, AND
COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE REQUIRED IN ORDER TO DETERMINE THE
EXTENT OF COMPLIANCE BY THE SELLER WITH THE PARTICIPATION PLAN.

 

NAME:

TITLE:

TELEPHONE NUMBER:

AUTHORIZED SIGNATURE:

DATE:

 

 

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

70

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

 

AT&T Recognized Certification Agencies

January 4, 2006

 

 

 

In order to standardize requirements and insure a uniform quality for
certification as a minority, woman or disabled veteran owned business and to
create greater efficiency in the verification and access to certifications, AT&T
shall accept certifications from the certification agencies specified below:

 

*****

 




 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

71

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

Appendix H - MBE/WBE/DVBE Results Report

 

 

*****




 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

72

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

 

Appendix M – AT&T Contractor Information Security Requirements (CISR)

– v5.1, Sept. 2012)

The following AT&T Contractor Information Security Requirements (“Security
Requirements”) apply to Contractor, its affiliates, its subcontractors, and each
of their employees and/or temporary workers, contractors, vendors and/or agents
who perform any Services for, on behalf of, and/or through AT&T and/or other
obligations (for the purpose of this Appendix, each or all “Supplier”) that
include any of the following:

1.

The collection, storage, handling, or disposal of AT&T’s Information;

2.

Providing or supporting AT&T branded services using non-AT&T Information
Resources (as defined below);

3.

Connectivity to AT&T’s Nonpublic Information Resources (as defined below);

4.

Incidental and/or AT&T-paid-for development of any software to the extent
produced or developed by or on behalf of Contractor, or forming part of any
software, pursuant to the Agreement to which these Security Requirements are
attached (including under any statement of work, exhibit, order or other
document under, subordinate to, or referencing this Agreement) for the
development of which AT&T has been charged monies; or

5.

Website hosting and development for AT&T and/or AT&T’s customers.

Supplier Contractor represents and warrants that during the term of the
Agreement and thereafter (as applicable with respect to Contractor’s obligations
under the Survival of Obligations clause) Contractor is, and shall continue to
be, in compliance with its obligations as set forth herein. In addition to all
other remedies specified in the Agreement, Contractor agrees that AT&T shall be
entitled to seek an injunction, specific performance or other equitable relief
and be reimbursed the costs (including reasonable attorney’s fees) by Contractor
to enforce the obligations in these Security Requirements, including those that
survive termination or expiration of the Agreement. The provisions of this
Appendix shall not be deemed to, and shall not, limit any more stringent
security or other obligations of the Agreement. For the avoidance of doubt,
these requirements apply to Contractor’s performance of Services from all
locations, including primary, non- primary, remote, virtual, and/or
telecommuting or telework locations, if any, used in connection with the
Agreement. Section and paragraph headings contained in parentheses that follow
the requirements below are for reference purposes only and are not to affect the
meaning or interpretation of these Security Requirements.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

73

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

AT&T reserves the right to update or modify its Security Requirements from time
to time. Upon notification by AT&T of its need to modify the Security
Requirements, Contractor agrees to promptly negotiate in good faith and expedite
execution of an amendment to the Agreement to incorporate any such modification.
Contractor acknowledges that AT&T may require modifications to Security
Requirements:

1.

Upon extension or renewal of the Agreement;

2.

Upon any change in work scope or other substantive modification of the
Agreement; or

3.

At such time that AT&T deems necessary.

Definitions:

Unless otherwise set forth or expanded herein, defined terms shall have the same
meaning as set forth in the main body of the Agreement.

“Customer Facing System(s)” means an Information Resource(s) accessible from
public networks, intended for use by AT&T and/or its customers, which resides in
a Demilitarized Zone (DMZ), as defined below, and where that DMZ:

a.

Is protected by firewalls located between the Internet and the DMZ, between that
DMZ and all other DMZs, and between the DMZ and the AT&T intranet,

b.

Prohibits incoming TELNET connections from public networks, and

c.

Prohibits incoming File Transfer Protocol (FTP) connections from public networks
except to specific systems known as “FTP drop boxes”.

Note: A Customer Facing System which also is used by AT&T employees,
contractors, vendors or suppliers to perform work on behalf of AT&T is not
considered a Customer Facing System when performing such work.

“Demilitarized Zone” or “DMZ” is a network or sub-network that sits between a
trusted internal network, such as a corporate private Local Area Network (LAN),
and an untrusted external network, such as the public Internet. A DMZ helps
prevent outside users from gaining direct access to internal Information
Resources. Inbound packets from the untrusted external network must terminate
within the DMZ and must not be allowed to flow directly through to the trusted
internal network. All inbound packets which flow to the trusted internal network
must only originate within the DMZ.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

74

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

The DMZ must be separated from the untrusted external network by use of a
Security Gateway and must be separated from the trusted internal network by use
of either:

a.

another Security Gateway, or

b.

the same Security Gateway used to separate the DMZ from the untrusted external
network, in which case the Security Gateway must ensure that packets received
from the untrusted external network are either immediately deleted or if not
deleted are routed only to the DMZ with no other processing of such inbound
packets performed other than possibly writing the packets to a log.

The following must only be located within the trusted internal network:

a.

Any of AT&T’s Sensitive Personal Information (SPI) stored without the use of
Strong Encryption,

b.

The official record copy of information to be accessed from requests originating
from the untrusted external network,

c.

The official record copy of information to be modified as the result of requests
originating from the untrusted external network,

d.

Database servers,

e.

All exported logs, and

f.

Development environments and source code. The following must not be located
within the DMZ:

a.

Authentication credentials not protected by the use of Strong Encryption.

“Incident Management Process” is a Contractor-developed documented procedure to
be followed in the event of an actual or suspected attack upon, intrusion upon,
unauthorized access to, loss of, or other breach involving AT&T’s Information
Resources.

“Information Resource(s)” means systems, applications, networks, network
elements, and other computing and information storage devices, including smart
phones, tablets, and USB memory sticks, and AT&T’s Information stored,
transmitted, or processed with these resources in conjunction with supporting
AT&T and/or used by Contractor in fulfillment of its obligations under the
Agreement.

“Mobile and Portable Devices” means mobile and/or portable computers, devices,
media and systems capable of being easily carried, moved, transported or
conveyed that are used in connection with the Agreement. Examples of such
devices include laptop computers, tablets,

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

75

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

USB hard drives, USB memory sticks, Personal Digital Assistants (PDAs), and
wireless phones, such as smartphones.

“Nonpublic Information Resources” means those Information Resources used under
the Agreement to which access is restricted and cannot be gained without proper
authorization and identification.

“Sensitive Personal Information” or “SPI” means any information that: (a)
requires a high degree of protection by law and where loss or unauthorized
disclosure would require notification by AT&T to government agencies,
individuals or law enforcement, and (b) any information that, if made public,
could expose individuals to a risk of physical harm, fraud, or identity theft.

Examples of SPI include, but are not limited to, social security numbers,
national government issued identification numbers, such as passport and visa
numbers, state- or province-issued identification numbers, drivers license
numbers, dates of birth, bank account numbers, credit card numbers, customer
authentication credentials, and Protected Health Information (PHI) as defined by
the Health Insurance Portability and Accountability Act (HIPAA). Note:
Authentication credentials, encryption keys, and encryption passwords used to
protect Sensitive Personal Information are themselves classified as Sensitive
Personal Information.

“Security Gateway” means a set of control mechanisms between two or more
networks having different trust levels which filter and log traffic passing, or
attempting to pass, between networks, and the associated administrative and
management servers. Examples of Security Gateways include firewalls, firewall
management servers, hop boxes, session border controllers, proxy servers, and
intrusion prevention devices.

“Strong Authentication” means the use of authentication mechanisms and
authentication methodologies stronger than the passwords required by Security
Requirement 34 herein. Examples of Strong Authentication mechanisms and
methodologies include digital certificates, two-factor authentication, and
one-time passwords.

“Strong Encryption” means the use of encryption technologies with minimum key
lengths of 128-bits for symmetric encryption and 1024-bits for asymmetric
encryption whose strength provides reasonable assurance that it will protect the
encrypted information from unauthorized access and is adequate to protect the
confidentiality and privacy of the encrypted information, and which incorporates
a documented policy for the management of the encryption keys and associated
processes adequate to protect the confidentiality and privacy of the keys and
passwords used as inputs to the encryption algorithm.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

76

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement No. 20131116.001.C

 

In accordance with the foregoing, Contractor shall:

 

*****

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Contractor
except under written agreement by the contracting parties.

77

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 